Exhibit 10.4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

COMMERCIAL DEVELOPMENT AND SUPPLY AGREEMENT

 

BY AND BETWEEN

 

KYTHERA BIOPHARMACEUTICALS, INC.

 

AND

 

CAMBRIDGE MAJOR LABORATORIES, INC.

 

--------------------------------------------------------------------------------


 

COMMERCIAL DEVELOPMENT AND SUPPLY AGREEMENT

 

This COMMERCIAL DEVELOPMENT AND SUPPLY AGREEMENT (this “Agreement”) is entered
into as of April 1, 2013, (the “Effective Date”) by and between Kythera
Biopharmaceuticals, Inc., having its principal place of business at 27200 West
Agoura Road, Suite 200, Calabasas, CA 91301 (“Purchaser”) and Cambridge Major
Labs, Inc. with its principal place of business located at W132 N1055 Grant
Drive, Germantown, WI 53022 (“Supplier”).  Purchaser and Supplier may be
referred to herein each, individually, as a “Party” or, collectively, as the
“Parties”. Capitalized terms shall have the meanings set forth in this
Agreement.

 

WHEREAS, Purchaser is engaged in the business of commercializing pharmaceutical
products for therapeutic uses;

 

WHEREAS, Supplier is engaged in the business of manufacturing and supplying API
and providing related services;

 

WHEREAS, Purchaser desires to utilize Supplier to manufacture and supply a
certain API as mutually agreed upon by the Parties, and to provide related
services; and

 

WHEREAS, Purchaser and Supplier wish to set forth their mutual agreements and
understandings regarding the manufacture and supply of the API.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto do
hereby agree as follows:

 

ARTICLE 1  DEFINITIONS

 

1.1          “Act” means the US Federal Food, Drug and Cosmetic Act, as amended
from time to time and the regulations promulgated pursuant thereto.

 

1.2          “Active Pharmaceutical Ingredient” or “API” shall mean Deoxycholic
Acid (DCA) as set forth in Exhibit A.

 

1.3          “Affiliate” means, with respect to a party, any corporation,
company, partnership, joint venture and/or firm which controls, is controlled by
or is under common control with such party.  As used in this Agreement,
“control” means:  (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors; and (b) in the case of
non-corporate entities, the direct or indirect power to manage, direct or cause
the direction of the management and policies of the non-corporate entity or the
power to elect at least fifty percent (50%) of the members of the governing body
of such non-corporate entity.

 

1.4          “API Specifications” means detailed description and parameters set
forth in Exhibit A as amended periodically.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.5          “API Starting Material” means DCA-129 [***] as set forth in exhibit
A-1.

 

1.6          “Applicable Law” means all applicable laws, rules and regulations
including, without limitation, any rules, regulations, guidelines or other
requirements that may be in effect from time to time in any relevant legal
jurisdiction.

 

1.7          “Batch Documentation” means complete and accurate copies (either
paper or electronic) of any of the following, as applicable:  Supplier audited
Production Batch Records, Batch Record checklist, deviation reports,
investigation reports, analytical testing results (including chromatograms of
intermediate and final specification assays/impurities), labeling and packaging
records, warehouse sampling batch record and shipping documentation.

 

1.8          “BCC” means Bayer Consumer Care AG which has licensed the right to
develop and commercialize products containing the API in certain territories.

 

1.9          “Binding Forecast” is defined in section 5.2.

 

1.10        “Business Day” means any weekday other than a weekday on which banks
in Wisconsin or California are authorized or required to be closed.

 

1.11        “Calendar Quarter” means each three (3) month period commencing the
first day of January, April, July and October of each Calendar Year.

 

1.12        “Calendar Year” means each twelve (12) month period commencing
January 1st of each year during the term of this Agreement.

 

1.13        “CGMP” means Current Good Manufacturing Practices (“CGMP”) as
specified in national and international guidance documents and in the
regulations enforced by the applicable Regulatory Authorities  (e.g. FDA, EMA,
HC) as they apply to the Manufacture of API. Example applicable
regulations/guidance documents include, but are not limited to, International
Conference on Harmonization (“ICH”) guide Q7 “ICH Good Manufacturing Practice
Guide for Active Pharmaceutical Ingredients”, US FDA Code of Federal Regulations
Title 21, Parts 11, 210 and 211, EU Guidelines for Good Manufacturing Practices
for medicinal products laid down in Commission Directives 91/356/EEC as amended
by Directives 2003/94/EC, EC “Good Manufacturing Practice (GMP) Guide volume 4,
Part II (basic requirements for active substances used as starting materials),
Canadian GMPs per GUI-0001 and other applicable current, new or revised
regulations/guidance documents.

 

1.14        “Change” means any change to the API or Manufacturing that could
have potential effects on the regulatory compliance and/or quality of API and/or
Finished Drug Product as defined in the Quality Agreement.

 

1.15        “Claims” means any dispute, controversy, or action, cause of action,
chosen action or suit (whether in contract or tort or otherwise), litigation
(whether at law or in equity, whether civil or criminal), assessment,
arbitration, examination, audit, investigation, hearing, charge, Complaint,
demand, notice or proceeding to, from, by any Governmental Authority or
arbitrator[s].

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.16        “Commercially Reasonable Efforts” means with respect to the efforts
to be expended by any Party or any of its Affiliates with respect to any
objective, such reasonable, diligent, and good faith efforts as a reasonable
party would normally use to accomplish a similar objective under similar
circumstances. Commercially Reasonable Efforts requires that a Party, at a
minimum assign appropriate responsibility for such obligations, and allocates
adequate resources designed to meet such goals and objectives.

 

1.17        “Complaint” means any report concerning a potential or alleged
Defect of an API in quality as defined in the Quality Agreement.

 

1.18        “Confidential Information” means (i) any information relating to the
disclosing Party or its Affiliate disclosed (whether in writing, verbally,
electronically or by any other means and whether directly or indirectly) by the
disclosing Party or by another person on behalf of the disclosing Party to the
receiving Party or to another person on behalf of the receiving Party including,
without limitation, any information relating to this Agreement or to the
disclosing Party’s products, operations, customers, suppliers, personnel,
processes, plans or intentions, product and related registration information
(including patent applications), Know-How, design rights, trade secrets, IP
situation, market opportunities and business affairs and (ii) all information as
per (i) contained in analysis, compilations, studies or other documents
(regardless of the form in which such analysis, compilations, studies or other
documents are maintained) prepared by the receiving Party which contain or
otherwise reflect or refer to any information contained in (i).

 

1.19        “Defect” or “Defective Product” means an API which does not comply
with the Specifications, or the Quality Agreement (Exhibit C), which has not
been Manufactured and/or packaged in accordance with the Applicable Law
including without limitation CGMP.

 

1.20        “Deviation” means any departure from the Specifications, Master
Batch Record, standard operating procedures or the Quality Agreement, to be
investigated and documented according to Supplier standard operating procedures
and consistent with the requirements of the Quality Agreement.

 

1.21        “EMA” means the European Medicines Agency, or any successor thereto,
having the administrative authority to regulate the marketing of human
pharmaceutical products or biological therapeutic products, delivery systems and
devices in Europe.

 

1.22        “Facility(ies)” means the applicable Supplier premises in which
Manufacturing occurs for API Manufactured to meet applicable CGMP requirements.

 

1.23        “FDA” means the United States Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States.

 

1.24        “Finished Drug Product” means a final dosage form containing the API
that is labeled and packaged as approved by a Regulatory Authority.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.25        “Governmental Authority” means any government or any agency, bureau,
board, commission, court, department, political subdivision, tribunal, or other
instrumentality of any government (including any regulatory or administrative
agency), whether federal, state or local, domestic or foreign, and including any
multinational authority or non-governmental authority which licenses or
authorizes or may license or authorize the manufacturing, distribution,
marketing or sale of a Finished Drug Product.

 

1.26        “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, ruling, determination or award entered by or with any
Governmental Authority or arbitrator(s).

 

1.27        “Intellectual Property” means intellectual property rights of every
kind and nature throughout the world, however denominated, including, but not
limited to, all rights and interests pertaining to or deriving from:

 

(a)           Patent Rights and Know-How;

 

(b)           trademarks, trade names, service marks, service names, brands,
trade dress and logos, domain names, and the goodwill and activities associated
therewith;

 

(c)           copyrights, works of authorship, rights of privacy and publicity,
moral rights, and similar proprietary rights of any kind or nature, in all media
now known or hereafter created; and

 

(d)           any and all registrations, applications, recordings, licenses,
statutory rights, common-law rights and rights under Contractual Obligations
relating to any of the foregoing.

 

1.28        “Know-How” means inventions, technical information, know-how and
materials, including technology, software, instrumentation, devices, data,
compositions, formulas, biological materials, assays, reagents, constructs,
compounds, discoveries, procedures, processes, practices, protocols, methods,
techniques, results of experimentation or testing, knowledge, trade secrets,
skill and experience, in each case whether or not patentable or copyrightable.

 

1.29        “Legal Requirement” means any federal, state or local or foreign
law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.

 

1.30        “Loss” or “Losses” means any and all liabilities, expenses and/or
losses, including without limitation reasonable legal expenses and attorneys’
fees.

 

1.31        “MAA” means Marketing Authorization Application.

 

1.32        “Manufacture” or “Manufacturing” means, as applicable, all
operations equipment and documentation required in the preparation of the API by
Supplier including supply of starting and Materials, production, packaging,
repackaging, labeling, re-labeling, quality control (including in-process
control, release and follow-up stability testing), release, shipment and storage
of the API to meet the Specifications and requirements of the Regulatory
Approvals.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.33        “Master Batch Records” shall mean any Supplier approved master batch
and control records used in the Manufacturing of API.

 

1.34        “Material(s)” shall mean raw materials including, but not limited
to, reagents, solvents, catalysts, process aids, intermediates used in the
Manufacture of the API.

 

1.35        “NDA” means US FDA New Drug Application.

 

1.36        “Organizational Documents” means (with respect to any Person other
than an individual), (a) the certificate or articles of incorporation or
organization and any joint venture, limited liability company, operating or
partnership agreement and other similar documents adopted or filed in connection
with the creation, formation or organization of such Person and (b) all by-laws
and similar instruments relating to the organization or governance of such
Person, in each case, as amended or supplemented.

 

1.37        “Patent Rights” means (a) all patents, patent applications and
similar government-issued rights (e.g., utility  models) protecting inventions
in any country or jurisdiction however denominated, (b) all priority
applications, international applications, divisionals, continuations,
substitutions, continuations-in-part of and any applications claiming priority
to any of the foregoing and (c) all patents and similar government-issued rights
(e.g., utility models) protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).

 

1.38        “Person” means any individual or corporation, association,
partnership, limited liability company, joint venture, joint stock or other
company, business trust, trust, organization, university, college, Governmental
Authority or other entity of any kind.

 

1.39        “Quality Agreement” or “QA” means the agreement defining
pharmaceutical and certain operational responsibilities of Supplier and
Purchaser with respect to the quality and Manufacturing of the API and which
shall form an integral part of this Agreement and be attached as Exhibit C
hereto.

 

1.40        “Regulatory Approval” means any licenses, authorizations, approvals,
agreements, permits, consents, quotas, registrations and filings by any
Regulatory Authority necessary for the manufacture, processing, packaging,
labeling, storage, transport, import, export, distribution, sale or use of the
API in any relevant country including, without limitation, marketing
authorizations and manufacturing licenses.

 

1.41        “Regulatory Authority(ies)” means any agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member which is responsible and authorized for issuing the
Regulatory Approval for the respective country.

 

1.42        “Rolling Forecast” is defined in Section 5.2.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.43        “Specification” means a current list of tests, references to
analytical procedures, and appropriate acceptance criteria for the test
described. A Specification establishes the set of criteria to which the API
should conform to be considered acceptable for its intended use, as specifically
set forth in Exhibit A and Exhibit A-1.

 

1.44        “Term” is defined in Section 2.4.

 

1.45        “Third Party Claim” means any notification by a third party to a
Party indemnified under ARTICLE 12 that may give rise to a Claim by the
indemnified Party against the indemnifying Party.

 

ARTICLE 2  DEVELOPMENT SERVICES / SCOPE AND TERM

 

2.1          API Development Project.  Following the Effective Date of this
Agreement, the Parties shall undertake a product development project
(“Development Project”) consisting of the development activities set forth in
Exhibit H. Under the Development Project, Supplier shall assist Purchaser to
develop a process of Manufacturing the API and to obtain the required Regulatory
Approvals in the various countries where Kythera and BCC intend to market,
promote and sell Finished Drug Product containing API supplied by the Supplier.
Each Party shall use all Commercially Reasonable Efforts to successfully
complete the Development Project in accordance with the timelines.  However, the
Parties understand and agree that neither of them can guarantee that the Project
will be successful, nor warrant that a marketable product will result from the
Development Project.

 

2.2          Scope.  Subject to the terms and conditions set forth in this
Agreement, during the Term, Supplier will Manufacture and supply API to
Purchaser and Purchaser will purchase from Supplier forecasted API. Supplier
shall supply all API forecasted by Purchaser as set forth in Article 5. Supplier
shall not Manufacture the API for itself or its Affiliates, or for any third
party other than Purchaser, except with the prior written consent of Purchaser.

 

2.3          Non-exclusive. Purchaser maintains the right to qualify alternate
or secondary API Manufacturers. To that end, Supplier agrees to provide
reasonable technical assistance at customary rates as may be required to qualify
an alternate or secondary Manufacturer including sharing appropriate
Specification, formulations, and non-proprietary documents, processes and
intellectual property utilized to Manufacture the API.

 

2.4          Term.    Unless terminated earlier as provided in ARTICLE 7 below,
the Term of this Agreement shall commence on the Effective Date and shall expire
on the fifth (5th) anniversary of the date that Regulatory Approval of the
Finished Drug Product is granted by the FDA (the “Term”).

 

ARTICLE 3  SUPPLY SERVICES

 

3.1          Manufacturing.  Supplier has the necessary infrastructure to
execute CGMP API Manufacturing. Supplier shall Manufacture API to meet Purchaser
supply requirements as set forth in Article 5 (Forecasts).  To Manufacture the
API and minimize potential disruptions to supply, Supplier will receive API
Starting Material as set forth in Article 4, will have adequate

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

supplies of qualified Materials to perform forecasted Manufacturing, will have
and maintain qualified facilities, equipment and systems in good working order,
will have qualified and trained staff and will perform Manufacturing in
compliance with Applicable Law and CGMP outlined in Article 8 and in compliance
with the QA (Exhibit C).

 

3.2          Testing and Release of API.  Supplier shall be responsible for
release testing of API, and shall release each batch to Purchaser in accordance
with the QA.  When released, Supplier shall provide to Purchaser all required
documentation as outlined in the QA. Notwithstanding anything in this Agreement
to the contrary, Purchaser shall be responsible for final disposition of API
prior to distribution for its intended use.

 

3.3          Labeling and Packaging. Supplier shall package and label API in
accordance with Exhibit A.

 

3.4          Storage. Supplier will ship API from Supplier’s Facility to meet
the delivery date obligations pursuant to the applicable purchase order.  In the
event Purchaser requests Supplier to hold API beyond Supplier’s planned date of
shipment, Supplier shall store API at the Facilities or qualified third-party
storage location at no charge for up to ninety (90) days, provided that title
and risk of loss to such API shall pass to Purchaser upon Purchaser’s acceptance
for such API as specified in the QA. If Purchaser requests for Supplier to store
API beyond such ninety (90) days, space permitting, Supplier shall continue to
store such API at the Facilities or third-party storage location at a monthly
storage charge to Purchaser for the duration of storage, billed at Supplier’s
(or third-party’s as applicable) then current standard storage monthly fees and
minimums, pro-rated for any partial month. Notwithstanding transfer of title and
risk of loss to Purchaser upon final release, Supplier shall not be responsible
for degradation of the API which may occur if the API is stored beyond the
approved re-test period supported by API stability data. Supplier shall be
liable for any loss or damage to the API resulting from its negligence, willful
omissions or intentional acts of misconduct when API is stored at the Facility
or third-party storage location chosen by the Supplier.

 

3.5          Delivery Terms.  Supplier shall deliver API FCA from Supplier’s
Facility (Incoterms 2010) in containers suitable for storage and transportation
together with all necessary documentation as required by the QA with each
shipment. Except as provided in Section 3.4, Supplier shall bear the risk of
loss or damage to the API prior to being delivered to the first carrier. 
Purchaser shall bear all risk of loss, damage or delay in transit as well as the
cost of freight or insurance.  Except as provided in Section 3.4, title to the
API shall transfer to Purchaser upon delivery of the API to the first carrier.

 

3.6          Cooperation of the Parties.  Supplier shall inform Purchaser
promptly of any problems that could reasonably be expected to prevent Supplier
from supplying the API in accordance with Article 5. The Parties shall cooperate
in resolving such problems relating to the supply of the API under this
Agreement.  The Parties shall use their Commercially Reasonable Efforts to
coordinate maintenance outages and shut-downs of the Supplier Facility, which
coordination could include making temporary changes to the forecast.  For
purposes of clarification, this Section 3.6 does not diminish or expand the
Parties’ respective obligations to supply and purchase API in accordance with
any Binding Forecast

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

3.7          Records and Samples.  Supplier shall maintain all records relating
to its obligations hereunder as required by the Regulatory Authorities and the
QA for such time periods referenced thereby.  Upon reasonable advanced notice,
Supplier shall make such records available to Purchaser for Purchaser’s
inspection. In addition, Supplier shall retain a reserve sample properly stored
from each lot or batch of API supplied to Purchaser hereunder in accordance with
CGMPs and the QA.

 

ARTICLE 4  API STARTING MATERIAL (DCA-129)

 

4.1          Purchaser Supplied Material (DCA-129).  Supplier shall Manufacture
API for Purchaser from API Starting Material that Purchaser shall supply to
Supplier at no cost.  Purchaser shall supply API Starting Material to Supplier
in quantities sufficient to satisfy Supplier’s gross Manufacturing requirements
of API no later than thirty (30) days prior to the date of Manufacture. 
Supplier shall notify Purchaser of the date of intended Manufacturing.
Supplier’s use of API Starting Material received from Purchaser shall be limited
to Manufacture of API for Purchaser, or as otherwise directed in writing by
Purchaser.  Purchaser shall deliver API Starting Material to Supplier’s
Facility, pursuant to no-cost purchase orders that Supplier issues to
Purchaser.  Any import duties, taxes or other fees due to Governmental
Authorities regarding API Starting Materials shall be paid by Purchaser. Within
thirty (30) Business Days of Supplier’s receipt of any API Starting Material
supplied by Purchaser hereunder, Supplier shall:  (i) perform release testing on
the API Starting Material pursuant to Exhibit A-1 and confirm the shipment
quantity; and (ii) notify Purchaser of any inaccuracies with respect to quantity
or of any claim that any portion of the shipment fails incoming inspection.

 

(a)   In the event Supplier notifies Purchaser of any deficiency in the quantity
of API Starting Material received, Purchaser shall promptly ship to Supplier, at
Purchaser’s own expense, the quantity of API Starting Material necessary to
complete the scheduled manufacturing run(s).

 

(b)   In the event Supplier notifies Purchaser that any portion of the API
Starting Material shipment does not conform to the API Starting Material
Specifications, Purchaser shall have the right to confirm such findings at
Supplier’s Facility or at a third party location chosen by mutual agreement of
the Parties to analyze API Starting Material. If such laboratory determines that
the shipment conforms to the Specifications, Supplier shall bear all expenses of
shipping and testing such shipment samples. If Purchaser or such independent
laboratory confirms that such shipment does not meet the API Starting Material
Specifications, Purchaser shall replace, at no cost to Supplier, the portion of
the API Starting Material shipment which does not conform to the Specifications
and bear all expenses of shipping and testing the shipment samples. Any delay in
Manufacturing API caused by activities under this Section 4.1(b) shall not be
deemed a breach of this Agreement by Supplier.

 

4.2          Title.  Purchaser shall retain title and risk of loss to the API
Starting Material while it is in the Supplier Facility. Supplier shall use
Commercially Reasonable Efforts for the safekeeping, storage and handling for
all shipments of API Starting Material delivered hereunder and accepted by
Supplier.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

4.3          Storage.  API Starting Material shall be stored at 15-30 degrees
Celsius in double polyethylene bags in a fiber or HDPE drum.

 

4.4          Replacement of API Starting Material. Except as indicated below, in
the event of loss or damage of any API Starting Material, Purchaser shall supply
replacement API Starting Material to Supplier in accordance with the terms set
forth in Section 4.1.  However, notwithstanding section 4.2, if loss or damage
results from the negligence, willful omission or intentional act of misconduct
by Supplier in the storage or handling of the API Starting Material or the
Manufacture of the API, Purchaser shall supply replacement API Starting
Material, and Supplier shall be responsible for its cost equaling the per kg
cost of API Starting Material to Purchaser (as evidenced by Purchaser’s
invoices), plus any disposal and shipping costs.

 

ARTICLE 5  FORECASTS

 

5.1          Pre-Regulatory Approval Planning.  Supplier acknowledges that
Purchaser is engaged in the development of a pharmaceutical Finished Drug
Product that requires Regulatory Approval prior to commercial sale.  Prior to
Regulatory Approval, Purchaser shall provide Supplier with individual purchase
orders that specify Purchaser’s API supply requirements and desired delivery
dates (“Pre-Approval Purchase Order”). Purchaser shall submit each Pre-Approval
Purchase Order to Supplier at least [***] days prior to the requested delivery
date of the API. Each Pre-Approval Purchase Order shall reference and be subject
to the terms and conditions of this Agreement. In the event of conflict between
the terms and conditions of the Pre-Approval Purchase Order and this Agreement,
this Agreement controls.  Supplier will confirm its acceptance of the
Pre-Approval Purchase Order to Purchaser within [***] days after receipt
thereof, and shall be subject to the terms and conditions thereof including, but
not limited to, the delivery date(s) and the quantity of API ordered.  In the
event Supplier cannot meet the requested delivery date(s) and the quantity of
API ordered in the Pre-Approval Purchase Order, Supplier will ensure a minimum
of one manufacturing slot for one batch of API within [***] days of receipt of
the Pre-Approval Purchaser Order.

 

5.2          Rolling Forecast.  Within [***] days after Purchaser is granted
approval by a Regulatory Authority, and on the first Business Day of the first
month of each Calendar Quarter thereafter, Purchaser shall provide to Supplier
an estimated rolling forecast of the quantity of API that Purchaser expects to
order for the forthcoming [***] period of time (a “Rolling Forecast”).  The
first [***] months of each Rolling Forecast (“Binding Forecast”) shall be
considered a binding commitment upon Purchaser to purchase quantities described
therein and a binding commitment upon Supplier to produce and deliver such
quantities on the delivery dates described therein. Within [***] days of receipt
of each Rolling Forecast, Supplier shall provide Purchaser with a written
acceptance or rejection of the Binding Forecast, acceptance being considered a
binding commitment upon Supplier to produce and deliver such quantities on the
delivery dates described therein. In addition, within [***] days of receipt of
each Rolling Forecast, Supplier shall provide Purchaser with a written
acceptance or rejection of the “Rolling Forecast” and if accepted, accordingly
plan to allocate its capacity to Manufacture API for Purchaser for the entire
[***] period, including the aforementioned Binding Forecast.  If Supplier is
unable to accept the Rolling Forecast due to inability to meet an increase in
demand relative to previous forecasts, Supplier shall provide written notice of
the quantities it is capable

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

of Manufacturing in such timeframe, and the Parties shall mutually agree on the
quantities to be ordered and Manufactured.  For the avoidance of doubt, Supplier
shall at a minimum meet the quantities provided in previously accepted Rolling
Forecast.

 

5.3          [***] API Supply Forecast.  For capacity planning purposes, but no
later than [***] months in advance of the anticipated date of approval by a
Regulatory Authority, Purchaser shall provide Supplier with a written forecast
of Purchaser’s estimated annual requirements of API for [***] Calendar Years. 
Thereafter, by September 1st of each Calendar Year Purchaser shall update such
rolling [***] forecast of its requirements of API for the period commencing on
January 1st of the next Calendar Year.  Upon receipt of each rolling [***]
estimate, Supplier shall within [***] days, provide Purchaser with either a
written acceptance of the estimate and accordingly plan to allocate its annual
capacity to Manufacture API for Purchaser, or a written rejection, of the
[***]-year forecast.  In the event Supplier rejects a [***]-year forecast,
Supplier and Purchaser shall meet as soon as possible and no later than [***]
days to discuss in good faith the quantities of API that Supplier could provide
during each of the [***] Calendar Years covered by the forecast.  Any such
amount shall be agreed to in writing.  Except as set forth in section 5.2 above,
the [***] year forecast and any amounts agreed to shall be nonbinding on both
Parties.

 

5.4          Purchase Orders. Purchaser shall submit each purchase order to
Supplier at least [***]  days prior to the requested delivery date of the API.
Each purchase order shall reference this Agreement and shall be governed
exclusively by the terms contained herein.  In the event of conflict between the
terms of this Agreement and the terms of a purchase order, this Agreement
controls.

 

5.5          Purchase Order Acceptance.  Within [***] days after receipt of a
purchase order issued in accordance with Section 5.4, Supplier shall confirm to
Purchaser its acceptance of the purchase order, delivery date(s), and the
quantity of API ordered.  Supplier may reject, in whole or in part, a purchase
order only if it calls for the delivery of API for which sufficient quantities
of API Starting Material have not been or will not be delivered by Purchaser or
its designee in accordance with Section 4.1 or not in agreement with the Binding
Forecast.

 

5.6          Additional Quantities.  Should Purchaser order quantities of API in
excess of the latest Rolling and Binding Forecast, Supplier shall use
Commercially Reasonable Efforts to fill such orders, but in no event shall
Supplier be deemed in breach of this Agreement for failure to accept such excess
orders.

 

5.7          Materials.  In accordance with the [***] month Binding Forecast,
Supplier shall plan for, obtain, and release all non-Purchaser supplied
Materials needed for Manufacturing of the API.

 

5.8          Minimum Supply. Subject to successful validation of the API
Manufacturing process by Supplier, and subject to Purchaser receiving FDA
Regulatory Approval for the Finished Drug Product, Purchaser shall purchase no
less than [***] percent ([***]%) of its total purchases of API from Supplier for
the three (3) year period commencing on the date of FDA Regulatory Approval of
the Finished Drug Product.  The Parties understand and agree that API purchased
by

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Purchaser for qualifying and validating secondary API Manufacturers is not
subject to the terms of this Section 5.8.

 

ARTICLE 6  PAYMENT

 

6.1          Payment. Purchaser shall pay for API in the amounts specified in
Exhibit B, subject to any adjustments made in accordance with the terms of this
Agreement. All pricing, payments, credits, allowances or other monetary
adjustments under this Agreement shall be in U.S. Dollars.

 

6.2          Price Increases.  On an annual basis, no less than thirty (30) days
before the anniversary date of this Agreement, the Supplier may reevaluate and
increase the price of API to account for any increase in Manufacturing costs,
due to increased cost of non-Purchaser-supplied Materials, to applicable law or
regulation, including, but not limited to CGMP, or due to changes in
Specifications.  Supplier will provide Purchaser with written notice of any such
costs.  Such increases shall not exceed the lower of:  (i) the annual percentage
increase for the most recent twelve (12) month period for which figures are
available in the Product Price Index, Pharmaceutical Preparations, Ethical
(Prescription), commodity code PCU325412, issued by the Bureau of Labor
Statistics, U.S. Department of Labor, or (ii) [***] percent ([***]%). However,
if there is a significant change in the cost of Materials that causes the cost
of goods to increase beyond the lower of the (i) the annual percentage increase
for the most recent twelve (12) month period for which figures are available in
the Product Price Index, Pharmaceutical Preparations, Ethical (Prescription),
commodity code PCU325412, issued by the Bureau of Labor Statistics, U.S.
Department of Labor, or (ii) [***] percent ([***]%), then the Parties agree to
[***].

 

6.3          Cost Reduction Opportunities.  Supplier shall use Commercially
Reasonable Efforts to identify opportunities to reduce the cost of Manufacturing
the API, and shall notify Purchaser of such cost reduction opportunities. 
Purchaser and Supplier agree to discuss and pursue such opportunities, if
appropriate.  Any cost savings realized from the cost reduction program shall be
shared in proportion to each Parties financial contribution to such program’s
development and implementation costs.

 

6.4          Payment Terms.  All due and undisputed payments shall be made to
Supplier within [***] days of receipt of invoice to the address specified on the
front of the invoice provided by Purchaser.  All past due and undisputed amounts
shall incur interest at the rate of [***] per month.

 

6.5          Taxes. Purchaser shall pay any and all taxes (other than taxes
based upon Supplier’s income), duties, assessments and other charges and
expenses imposed by any Governmental Authority in connection with delivery of
the API and the other services provided to Purchaser and payments made by
Purchaser under this Agreement.

 

6.6          Payment Disputes.  All billing and payment disputes between the
Parties shall be resolved in accordance with the dispute resolution procedures
in Section 15.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ARTICLE 7  EARLY TERMINATION

 

7.1          Termination.

 

(a)                 Termination of Development Project. Either Party wishing to
terminate the Development Project shall request in writing a pre-termination
consultation with the other Party to review potential concerns and to make
Commercially Reasonable Efforts to continue with this Agreement.  Upon thirty
(30) days following said consultation, either Party may terminate the
Development Project upon thirty (30) days prior written notice to the other
Party if the terminating Party determines in good faith that the Development
Project is not feasible using Commercially Reasonable Efforts. If the
Development Project is terminated, Supplier shall advise Purchaser of Supplier’s
actual development costs on the Development Project incurred prior to such
termination.  Purchaser shall pay Supplier for all reasonable and documented
development costs incurred to the date the termination notice is received; not
to exceed the total fees set forth in Exhibit H which were incurred as of the
termination date of the Development Project (as finally agreed by the Parties). 
This termination right shall lapse and become void upon successful completion of
the Development Project.

 

(b)                 Default.  If either Party commits a material breach of the
Agreement, the other Party may, without prejudice to any other right or remedy,
and after giving the breaching Party thirty (30) days’ written notice of the
breach, terminate the Agreement.  This Agreement shall not be so terminated if
the breaching Party has cured the breach or submitted a plan for curing the
breach reasonably acceptable to the other non-breaching Party within such thirty
(30) day period.  After the non-breaching party’s notice of breach, if the
breaching Party fails to cure the breach as set forth in the aforementioned plan
in accordance with the deadlines set forth therein, the non-breaching Party may
terminate this Agreement without further notice.

 

(c)                 Other Termination Provisions.  Notice of termination can
also be given as provided in Section 7.1(b) by Supplier if Purchaser or by
Purchaser if Supplier:

 

(i)            admits in writing that it is unable to pay its debts as they
become due;

 

(ii)           starts a proceeding, or indicates its acquiescence to a
proceeding started by another, relating to it under any bankruptcy,
reorganization, rearrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar law;

 

(iii)          makes an assignment for the benefit of creditors;

 

(iv)          consents to the appointment of a receiver, trustee or liquidator
for a substantial part of its property;

 

(v)           files, or has filed against it, a petition in bankruptcy,
reorganization, rearrangement or insolvency which, if filed against it, is not
dissolved or dismissed within ninety (90) days after filing; or

 

(vi)          has entered against it an order by a court of competent
jurisdiction appointing a receiver, trustee or liquidator for it or a
substantial part of its property, or approving

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

its dissolution or termination, and if not consented to or acquiesced in by such
Party, such order is not vacated or set aside or stayed within ninety (90) days.

 

(d)                 Other Reason for Termination - Purchaser. Purchaser shall
have the right to terminate this Agreement.

 

(i)            upon ninety (90) days written notice if a Regulatory Authority
withdraws Regulatory Approval in the United States;

 

(ii)           with immediate effect if Supplier has not corrected or
established a mutually agreed upon remediation plan for results which have been
reasonably identified as being critical from a Purchaser audit or an inspection
by a Regulatory Authority within ninety (90) days from receipt of such audit or
inspection report;

 

7.2          Termination Without Cause.  Purchaser may terminate this Agreement
at any time without cause upon two (2) years prior written notice to Supplier;
provided, however, that Purchaser shall not provide such notice of termination
without cause prior to three (3) years after the Effective Date.  Supplier may
terminate this Agreement at any time without cause upon three (3) years’ prior
written notice to Purchaser; provided, however that Supplier shall not provide
such notice of termination without cause prior to two (2) years after the
Effective Date.

 

7.3          Effects of Termination. Upon expiration and termination of this
Agreement the following obligations apply:

 

(i)            Purchase orders. Supplier shall deliver any API ordered by the
Purchaser prior to the effective date of termination but not yet delivered, and
(ii) Supplier shall prepare and submit to Purchaser an invoice for (A) all API
delivered by Supplier to Purchaser, including API delivered pursuant to clause
(i) of this Section 7.3, which at the time of the effective date of termination
were not paid for by Purchaser, and (B) all raw Materials and intermediate
materials accumulated to meet Purchaser’s Binding Forecast.  Purchaser shall
within forty-five (45) days following receipt of the invoice referred to in
subclause (ii) of this Section 7.3(i) pay the full amount of such invoice and
all other undisputed sums owed to Supplier.  Notwithstanding the foregoing, if
Supplier has terminated the Agreement as a result of non-payment by the
Purchaser and such non-payment is not in relation to disputed amounts, Supplier
shall not be required to deliver any additional API to Purchaser unless
Purchaser delivers payment for the API prior to delivery.

 

(ii)           Confidential Information. Supplier shall immediately return or
hand-over to Purchaser and refrain from using any of Purchaser’s Confidential
Information.

 

(iii)          Manufacturing Transfer. Upon Purchaser’s request Supplier shall
provide reasonable assistance (other than financial) for the transfer of
Manufacturing to Purchaser or any nominee after the date of notice of
termination of the Agreement including provision of a license for any Know-How
(owned or controlled by Supplier or its Affiliate) reasonably necessary to
transfer the Manufacturing process to a site designated by Purchaser or its
designee to continue Manufacturing the API.  Purchaser will reimburse Supplier
for reasonable internal costs associated with the Manufacturing transfer. 
Notwithstanding anything express or implied to the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

contrary herein, transfer of Manufacturing under this Section shall not include
Supplier’s Proprietary Technology, as defined in Section 14 of this Agreement.

 

7.4          Survival. In the event of any termination or expiration of this
Agreement, each of the provisions of ARTICLES 2.3, 7.3, 8.1 d, 8.5, 8.7, 9, 10,
11, 12, 13, 14, 15.3, 15.4, 15.8., 15.9, 15.11., 15.13 and other terms that by
their nature are intended to survive, shall survive the termination or
expiration of this Agreement and continue to be enforceable.

 

ARTICLE 8  COMPLIANCE

 

8.1          Compliance.

 

(a)                 In the performance of Manufacturing API under this
Agreement, Supplier shall (i) comply in all material respects with all
Applicable Laws, requirements, regulations, guidelines, licenses and directives
in all relevant markets, including CGMPs ii) Manufacture the API according to
the API Specifications, approved procedure and the QA, and (iii) obtain and
comply with all Regulatory Approvals that are necessary for Supplier to perform
its obligations hereunder.

 

(b)                 Purchaser shall be responsible for obtaining and complying
with all Regulatory Approvals and complying with all regulation relating to
(i) the content of all Finished Drug Product packaging, labeling, consumer
instructions and consumer warnings relating to the API, (ii) the handling,
storage, transportation and distribution of the API once placed in the custody
of Purchaser in accordance with Section 3.5, (iii) advertising, marketing, sale,
donation or other transfer of the API to consumers, (iv) import and export of
the API, and (v) all other use, transfer or disposal of the API.

 

(c)                 The obligations in Sections 8.1(a) and 8.1(b) above shall
extend to and include all regulations that are effective on or become effective
after the Effective Date within the timeframes required by such regulations or
applicable Regulatory Authority.

 

(d)                 Supplier shall perform all work as part of the contractual
relationship with Purchaser in a manner consistent with all Applicable Laws and
regulations in all material respects including all applicable anti-bribery and
antitrust laws. Supplier has not made or provided, and will not make or provide,
any payment or benefit, directly or indirectly, to government officials,
customers, business partners, healthcare professionals or any other person in
order to secure an improper benefit or unfair business advantage, affect private
or official decision-making, affect prescription behavior, or induce someone to
breach professional duties or standards.  Supplier will immediately report to
Purchaser in writing any detected violation of the above principles in
connection with Purchaser’s business and, in such cases, will cooperate fully
with Purchaser or its designee in reviewing the matter.

 

(e)                 In the event that Purchaser reasonably believes, in good
faith, that Supplier has violated any of the principles described in Section 8.1
(d); notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall have the unilateral right to terminate the contractual
relationship with immediate effect.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

8.2          Inspection by Purchaser.

 

(a)           Inspection by Purchaser.  Purchaser shall have the right to
conduct GMP audits once per year and anytime for cause per the QA upon
reasonable advanced notice and provided that such inspection or audit does not
reasonably interfere with the conduct of business at the Supplier. Purchaser
shall have the right to bring any reasonable third-party including BCC and any
of its Affiliates to assist in the audit or outsource the audit. Supplier shall
use its Commercially Reasonable Efforts to accommodate any reasonable request
made by Purchaser to inspect such facilities records.  Supplier shall respond in
writing to Purchaser regarding any material items of concern identified by
Purchaser during such inspections or audits per the QA. When requested by
Purchaser, Supplier will exercise Commercially Reasonable Efforts to assist
Purchaser in accessing the facilities of third parties to inspect those
facilities at Purchaser’s cost.

 

(b)           Person-in-the-Plant.  Upon Purchaser’s reasonable written request,
Supplier will permit up to three (3) employees or consultants, of Purchaser or
BCC (“Person-in-the-Plant”) to have reasonable access to the Facility to observe
and consult with Supplier during active Manufacturing of the API. During such
visits, Purchaser personnel will abide by all Supplier policies regarding
Persons-in-the-Plant. Purchaser will provide Supplier with sufficient advance
notice of any requests for such Persons-in-the-Plant visits that Supplier may
make appropriate arrangements.

 

8.3          Regulatory Authority Inspections and Interactions.

 

(a)           Facility Inspections by Regulatory Authorities.  During Supplier’s
normal business hours, Supplier will allow any Regulatory Authority to inspect
the Facilities of Supplier to review required documentation.  Supplier shall
notify Purchaser of the initiation of any regulatory agency CGMP inspection of
the Manufacturing or packaging facilities utilized to produce the API per the
QA. To the extent permitted by Regulatory Authorities’ practices, Supplier will
allow Purchaser to be present at the Facility during such an audit or inspection
related to API Manufacturing.  Supplier will share with Purchaser copies of
redacted (as appropriate) regulatory inspection documents per the QA.

 

(b)           Regulatory Interactions.  Unless required by Applicable Law or a
Regulatory Authority, Supplier shall have no contacts or communication with any
Regulatory Authority regarding the API without the consent of Purchaser, which
consent shall not be unreasonably withheld or delayed. Supplier shall comply
with all reasonable requests and comments by Purchaser with respect to all
contacts and communications with a Regulatory Authority relating to the API as
stated in the QA.  Supplier must make available to Purchaser any data and/or
information, including samples, required to ensure Purchaser’s compliance with
its regulatory filings (such determinations to be made by Purchaser) at
Purchaser’s cost. Purchaser reserves the right to submit such data to Regulatory
Authorities as required to maintain compliance with its regulatory filings.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

8.4          Regulatory Filings

 

(a)           Purchaser shall be responsible for all regulatory filings for the
API and the Finished Drug Product.  All information, documents and updates with
regard to the processing of API which are in the possession of Supplier and
required by any Regulatory Authority shall, as reasonably requested by Purchaser
in connection with such filings, be provided by Supplier, at Purchaser’s cost,
in a timely manner, to the Regulatory Authority, or, if needed in connection
with a regulatory filing of Purchaser, shall be provided directly to Purchaser. 
Supplier shall promptly respond to all inquiries and inspections by any such
Regulatory Authority in connection with regulatory submissions of Purchaser
directly related to API.  Supplier shall bill Purchaser on a time and materials
basis for Supplier’s work and costs incurred in connection with Supplier’s
activities under this Section 8.4.

 

(b)           Purchaser shall provide, and Supplier shall review those portions
of Purchaser’s proposed regulatory submissions relating to Supplier’s
Manufacturing procedures before the submissions are filed with relevant
Regulatory Authorities.  Supplier shall promptly complete its review of any
English-language submissions per the QA. Supplier shall provide Purchaser with
cost estimates for reviewing regulatory submissions.  If Purchaser approves such
costs in writing, Purchaser shall reimburse Supplier for such activities.

 

(c)           Supplier shall consult with and assist Purchaser in responding to
questions from Regulatory Authorities regarding Purchaser’s submission(s) for
the API, provided that Purchaser shall have the final control over such
submissions.  Supplier shall provide Purchaser with cost estimates for any
additional review and consultation as may be required by Regulatory
Authorities.  If Purchaser approves such costs in writing, Purchaser shall
reimburse Supplier for such activities.

 

8.5          Recalls.    Purchaser shall promptly inform Supplier per the QA of
any decision that any Finished Drug Product containing the API supplied to
Purchaser by Supplier under this Agreement will be recalled due to a potential
issue with the API. Purchaser is responsible for the traceability of each batch
once the batch is delivered by Supplier to Purchaser or Purchaser’s designee. If
Supplier becomes aware of any condition that may result in a Finished Drug
Product recall, Supplier shall notify Purchaser promptly as specified in the
QA.  The final decision to proceed with a recall shall be made by the
Purchaser.  In the event of any recall of the Finished Drug Product containing
the API supplied by Supplier to Purchaser under this Agreement, Supplier shall
provide Purchaser with such assistance in connection with such recall with
regard to Supplier’s services as may reasonably be requested by Purchaser, at
Purchaser’s cost. Not withstanding the foregoing, Supplier shall be financially
responsible for the direct costs of any recall caused by its failure to supply
API as required by this Agreement subject to the limitations described in
Section 12.3 below. Purchaser will use Commercially Reasonable Efforts to
mitigate the costs, expenses and other damages relating to any such recall.

 

8.6          API Deviations after Release and Complaints.  Deviations after
release and Complaints related to API quality Defects for API supplied under
this Agreement will be fully investigated by Supplier, and an investigation
report will be prepared and sent to Purchaser per the QA. Supplier will take
appropriate measures to correct the cause of the Defect going forward and assure
effectiveness of the corrective action.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

8.7          Regulatory Approvals.  Each Party shall provide all documents or
information reasonably requested by the other Party to support the other Party’s
efforts to obtain, maintain, or defend Regulatory Approvals related to the API
as required above. Related costs and fees shall be borne by Purchaser.

 

8.8          Change Management.

 

(a)                 During the Term, if Supplier or Purchaser wishes to or is
required by a Regulatory Authority to make a change to: (i) the API or API
Specifications; (ii) the Manufacturing process for the API; or (iii) any other
change that would require a Regulatory Approval or notification in any country
in which the API is sold (each a “Manufacturing Change”), it shall submit to the
other Party in writing details of the requested Manufacturing Change. If
Supplier is the requesting Party, such proposed change shall require the written
approval by Purchaser prior to such implementation as described in the QA.

 

(b)                 Changes Required by Regulatory Authority or CGMP.  For
Manufacturing Changes that are required by applicable regulations, including any
requirement of a Regulatory Authority (“Required Changes”), the Parties shall
use Commercially Reasonable Efforts to making such Required Changes promptly. 
If the Required Change is required only for the API, the costs of implementing
such Required Change shall be borne by the Purchaser. At the time of such
implementation, such Required Change shall become part of the Specification
and/or the Master Batch Record. It is also agreed that any regulatory filings
incident to any such Required Change shall be the sole responsibility of the
Purchaser.

 

(c)                 Supplier Proposed Changes.  If Supplier wishes to make a
Manufacturing Change that is not a Required Change (a “Discretionary Change”),
the Parties shall discuss such Discretionary Change and unless Supplier can
demonstrate that the Discretionary Change will not have an adverse impact on the
API, Supplier shall not be entitled to make such Discretionary Change.  As
required by the QA, any change must require prior written approval by the
Purchaser.  Should the Discretionary Change be approved by the Purchaser,
Supplier shall bear all the costs of its implementation.

 

(d)                 Purchaser Proposed Changes.  If Purchaser wishes to make a
Discretionary Change, the Parties shall discuss such Discretionary Change and,
unless Supplier has a reasonable objection, subject to the Parties agreeing upon
reasonable timelines and procedures for implementing such Discretionary Change,
Supplier shall implement such Discretionary Change.  Unless otherwise agreed by
the Parties, Purchaser shall bear all the costs incurred by Supplier in
connection with the implementation of a Discretionary Change requested by
Purchaser.  Any costs attributable to a Discretionary Change requested by
Purchaser and requiring implementation by Supplier in advance of Purchaser
obtaining a Regulatory Approval shall be borne by Purchaser regardless of
whether Purchaser is successful in obtaining the corresponding Regulatory
Approval.  Payment for such costs shall be made by Purchaser within forty five
(45) days of receipt of an invoice therefore, together with reasonably detailed
supporting documentation of such costs; payment for any capital equipment costs
related to such change shall be made in advance.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(e)                 Changes in API Starting Material Specification. In the event
Purchaser proposes to make any change to the API Starting Material
Specifications, Purchaser shall notify Supplier, describing the nature of the
change. Supplier shall provide an assessment as described in the QA. Purchaser
shall pay Supplier’s cost associated with review of the proposed change and for
the cost of making any resulting changes to the Master Batch Record or API
Specifications and for the cost of any additional release testing required for
the API Starting Material.

 

(f)            Costs.  Except for changes made under Section 8.8(c), Purchaser
shall reimburse Supplier for costs associated with reviewing proposed changes
and making changes under this section.  If any change in the API Specifications,
Master Batch Record or Materials, major equipment, processes, procedures, test
methods, lab equipment or components used in the processing of API increases
Supplier’s cost to process API, Supplier and Purchaser will make reasonable
pricing adjustments if needed to reflect such changes.  Prior to implementing
any such change, Supplier shall provide an estimate to Purchaser of the impact
such change shall have on pricing.  New pricing shall be effective upon the
written mutual agreement of the Parties and implementation of the applicable
change.

 

ARTICLE 9  ACCEPTANCE AND REJECTION

 

9.1          Acceptance and Rejection. Within forty five (45) days following
Purchaser receipt of all necessary API Batch Documentation, Purchaser must
notify Supplier in writing if Purchaser rejects or requires an investigation of
the API because Purchaser believes that the API does not comply with the API
Specifications and/or the regulations, or was not Manufactured in accordance
with the applicable requirements of the QA. Such written notice shall include a
report detailing the reasons for rejection or rationale for requesting an
investigation. Subject to Section 9.2 below, unless Purchaser notifies Supplier
within such forty five (45) day period, Purchaser shall be deemed to have
accepted the API as meeting API Specifications, the regulations and the
applicable requirements of the QA subject to the delivery terms of section 3.5
above.

 

9.2          Noncompliance.  If any noncompliance with the API Specifications,
the regulations or the applicable requirements of the QA could have been
discovered by reviewing Batch Documentation with reasonable and customary
diligence within forty five (45) days, Purchaser may not reject the API as
outlined in Section 9.1. If there is a latent Defect or noncompliance with the
API Specifications, the regulations or the applicable requirements of the QA
which were not discoverable by reviewing the Batch Documentation with reasonable
diligence within forty five (45) days, Purchaser may notify Supplier of its
rejection or need for investigation within five (5) Business Days of discovery
of the latent Defect or noncompliance, so long as such notice is within the
shelf life applicable to that API. Such written notice shall include a report
detailing the specific reasons for rejection or rationale for requesting an
investigation. Notwithstanding anything express or implied to the contrary
herein, no rejection of API shall be permitted in the event the failure to
comply with Specifications or the QA was caused by a Defect in API Starting
Material or that cannot be shown by Purchaser to have been present at the time
the API is available to be delivered to Purchaser.  In addition, no rejection of
API associated with failure of stability shall be permitted in the event that
the API batch passes Specifications at the time of release and was Manufactured
in accordance with the requirements of this Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

9.3          Rejection Procedure.  If Purchaser rejects all or part of any
shipment of API pursuant to Section 9.1 or Section 9.2, then, unless Supplier
informs Purchaser to the contrary in writing within thirty (30) days after
receipt of Purchaser’s written rejection notice, Supplier will be deemed to have
accepted the above-mentioned rejection.

 

(a)                 If Supplier accepts Purchaser’s rejection, Supplier shall,
at Purchaser’s option, either (i) utilize Commercially Reasonable Efforts to
supply replacement API at no additional charge within sixty (60) days after
receipt of Purchaser’s rejection notice or (ii) credit or refund to Purchaser
the cost paid to Supplier by Purchaser for such non-conforming API, or, if the
invoice has not been paid, cancel the invoice.  In either case, such
non-conforming API shall be disposed of at Supplier’s reasonable out-of-pocket
costs.  Supplier shall be responsible for all costs associated with the
Manufacture and rejection of the rejected API.

 

(b)                 Within thirty (30) days of Purchaser’s written rejection
notice, Supplier shall notify Purchaser in writing of its assessment as to
whether Supplier agrees with Purchaser’s rejection of the API for a reason not
related to API Starting Material.  If Supplier agrees with Purchaser that the
API did not comply with the API Specifications, the regulations, or the QA, such
notice must also include a timeline for any corrective and/or preventive action
which must be taken by Supplier to meet all of its obligations under this
Agreement and the QA.

 

(c)                 If Supplier does not accept Purchaser’s rejection, and there
is a dispute as to whether all or a portion, of any shipment of API is
non-compliant pursuant to Section 9.1 and 9.2, such dispute shall be resolved by
having an independent, mutually acceptable, qualified third party (the
“Independent Expert”) to review the dispute. The Independent Expert shall be
chosen by the Parties. In the event the Parties can’t identify a mutually
acceptable Independent Expert, an Independent Expert will be chosen by the CPR
Institute Dispute Resolution using its neutral selection services. The findings
of such Independent Expert shall be final and conclusively binding on the
Parties except in cases of gross or manifest error. Supplier will provide all
necessary information and samples at its cost to the Independent Expert.

 

(d)                 If the Independent Expert rules in favor of the Purchaser
and determines that the API is non-compliant pursuant to Section 9.1 and 9.2,
then Section 9.3(a) shall apply.  If the Independent Expert rules in favor of
the Supplier, (i) Purchaser shall bear Supplier’s reasonable costs incurred in
performing any tests or research required relating to the dispute and in
supplying to the Independent Expert all necessary information and samples and
(ii) Purchaser shall remit payment for the respective API to Supplier within
thirty (30) days of such ruling provided that payment has not already been made
to Supplier. The Party against whose position the Independent Expert rules shall
bear any documented, reasonable out-of-pocket costs relating to the Independent
Expert incurred by the other Party.  During the time any dispute under
Section 9.3(c) is pending resolution, Purchaser shall not be obligated to pay
any invoice for the API that is the subject of the dispute and no interest on
such payment will accrue under Section 6.4.

 

ARTICLE 10  CONFIDENTIALITY

 

10.1        Confidentiality Obligations.  All Confidential Information provided
by one Party to the other Party in connection with this Agreement shall be
maintained in strict confidence by the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

receiving Party.  Such Confidential Information shall remain the property of the
providing Party, and the receiving Party shall not make use of any such
Confidential Information except for the purposes for which it was provided. At
the termination or expiration of this Agreement, at the other Party’s request,
the receiving Party shall return within 30 days of receipt of a written request
from the disclosing Party any of the Confidential Information received from the
disclosing Party, or, at the disclosing Party’s option, destroy and certify in
writing that it has destroyed such Confidential Information including any copies
thereof and any compilations, analyses, studies or other notes derived from the
Confidential Information, provided that receiving Party may retain one copy of
such compilations, analyses, studies or other notes prepared by the receiving
Party which contain or otherwise reflect the Confidential Information to the
extent required by Applicable Law. The return, retention or destruction will not
affect receiving Party`s obligation to observe the confidentiality and non-use
restrictions in respect of the Confidential Information set out in this
agreement.  The provisions of this Section 10 shall not apply to copies of
electronically exchanged Confidential Information made as a matter of routine
information technology backup.

 

(a)   Each Party agrees to keep confidential the existence of this Agreement, as
well as all of its terms and conditions. Furthermore each Party may disclose
Confidential Information to the extent that such disclosure is reasonably
necessary to comply with Applicable Law, rule, regulation, court order,
subpoena, interrogatory or other discovery request (including without limitation
applicable securities laws or stock exchange regulations), provided, however,
that it shall, to the extent reasonably possible, give reasonable advance
written notice to the disclosing Party and, at the disclosing Party’s request,
shall cooperate with the disclosing Party to seek a protective order or other
appropriate remedy. The receiving Party will use its reasonable efforts to
secure confidential treatment of any Confidential Information that will be
disclosed.

 

10.2        Exceptions. The foregoing restrictions on use and disclosure will
not apply to any of the Confidential Information which: (a) at the time of
receipt by the receiving Party is available to the public; or (b) becomes public
knowledge other than by an act or omission on the part of the receiving Party;
or (c) which the receiving Party can prove was known to it (or an Affiliate)
before the date of its disclosure to the receiving Party by the disclosing
Party; or (d) is legally acquired by the receiving Party from a third party not
bound to the disclosing Party by any express or implied obligation of secrecy
known to the receiving Party; (e) the receiving Party can prove was developed
independently by it (or by an Affiliate) without reference to or use of the
Confidential Information or (f) where Purchaser is the receiving Party and it
discloses information to any licensee which obtains the license from Purchaser
for a product in which the API is used.

 

10.3        Term of Obligations.  This ARTICLE 10 shall survive termination of
this Agreement for a period of five (5) years.

 

10.4        Remedies.  Each Party acknowledges that the other Party as well as
third party beneficiary BCC could be irreparably harmed by any breach of this
ARTICLE 10 and agrees, on its own behalf and on behalf of its Affiliates, that
the limitations set forth in this ARTICLE 10 are reasonable and properly
required for the adequate protection of Purchaser, Supplier and BCC.  Each Party
further acknowledge and agrees, on its own behalf and on behalf of its
Affiliates, that the remedy at law for any breach or threatened breach by them
of the agreements

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

contained in this ARTICLE 10 may be inadequate and agrees that the other Party
or BCC, in the event of such breach or threatened breach, in addition to all
other remedies available for such breach or threatened breach (including a
recovery of damages), may seek a preliminary or permanent injunctive relief.

 

ARTICLE 11  WARRANTIES AND COVENANTS

 

11.1        Representations and Warranties of Supplier.

 

(a)                 Supplier hereby represents, warrants, and covenants that all
API Manufactured and supplied to Purchaser at the time of delivery shall:

 

(i)            not be adulterated or misbranded within the meaning of the Act or
any similar Applicable Law which are substantially the same as those contained
in the Act, as the Act and such laws are constituted and effective at the time
of delivery and will not be an article which may not under the provisions of
Sections 404 and 505 of the Act be introduced into interstate commerce or
similar Applicable Law;

 

(ii)           be free from Defects;

 

(iii)          be free and clear of any security interest, lien or other
encumbrance;

 

(iv)          comply with the API Specifications;

 

(v)           be Manufactured and packaged in compliance with CGMP, QA, and all
Applicable Laws, including those relating to the environment, food or drugs and
occupational health and safety, including, without limitation, those enforced or
promulgated by the FDA, the EMA and the HPFB; and

 

(vi)          have the minimum re-test period identified on Exhibit A for such
API provided that the re-test period is supported by valid stability data,
provided however that if such API is being stored outside of Supplier’s
facilities, Purchaser provides adequate evidence to Supplier that API has been
stored in accordance with the appropriate storage conditions; and

 

(vii)         have been Manufactured, packaged, handled and stored in accordance
with the CGMP and the QA.

 

(b)                 In addition to the forgoing, Supplier hereby represents and
warrants to Purchaser that:

 

(i)            Organization.  Supplier is duly organized, validly existing and
to the extent such concept is applicable in a jurisdiction, is in good standing
under the laws of the jurisdiction of its organization and is duly qualified to
do business and, to the extent such a concept is applicable in a jurisdiction,
is in good standing in each jurisdiction where the nature of the activities
conducted by it or the character of the property owned by it make such
qualification necessary except for those jurisdictions where the failure to
qualify would have no material adverse effect on Supplier.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(ii)           Power and Authorization.  The execution, delivery and performance
by Supplier of this Agreement are within the power and authority of Supplier and
have been duly authorized by all necessary corporate action on the part of
Supplier and any such Affiliate.  This Agreement to which Supplier is a party
has been duly executed and delivered by Supplier or any Affiliate and is a
legal, valid and binding obligation of Supplier and any such Affiliate,
enforceable against Supplier and such Affiliates, as applicable, in accordance
with its terms.

 

(iii)          Authorization of Governmental Authorities.  Except as required by
Regulatory Authorities, such as the FDA from time to time, no action by
(including any authorization, consent or approval), or in respect of, or filing
with, any Governmental Authority is required for, or in connection with
authorization, execution, delivery and performance by Supplier of this Agreement
to which Supplier or any Affiliate is a party.

 

(iv)          Debarment.  Supplier warrants it will not use in any capacity the
services of any person, including any firm or individual, that has been debarred
or is subject to debarment under the Generic Drug Enforcement Act of 1992,
amending the Act at 21 USC 335a(a) or (b).  Supplier will notify Purchaser
promptly in the event any person providing services to Supplier under the scope
of this Agreement is debarred or becomes subject to debarment. Supplier will
inform Purchaser of any debarment or of the commencement of any debarment or
like proceedings against Supplier immediately upon notice thereof.

 

(v)           Noncontravention.  Neither the execution, delivery and performance
by Supplier or any Affiliate of this Agreement will:

 

(A)          violate any material Legal Requirement applicable to Supplier or
any Affiliate;

 

(B)          result in a material breach or violation of, or default under, any
contractual obligation of Supplier;

 

(C)          require any conflicting action by (including any authorization,
consent or approval) or in respect of (including notice to), any Person under
any material contractual obligation of Supplier;

 

(D)          result in a breach or violation of, or default under, the material
organizational documents of Supplier.

 

(vi)          Supplier’s performance of its obligations under this Agreement
will not result in a material violation or breach of any agreement, contract,
commitment or obligation to which Supplier is a party or by which it is bound
and will not conflict with or constitute a default under its corporate charter
or bylaws

 

11.2        Representations and Warranties of Purchaser

 

(a)                 Purchaser hereby represents, warrants, and covenants to
Supplier that:

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(i)            the API Starting Material delivered to Supplier pursuant to this
Agreement shall, at the time of delivery, comply with API Starting Material
Specifications, be fit for the purpose of Manufacturing API to Specification,
not be adulterated or misbranded within the meaning of the Act or any similar
Applicable Law which are substantially the same as those contained in the Act,
as the Act and such laws are constituted and effective at the time of delivery
and will not be an article which may not under the provisions of Sections 505 of
the Act be introduced into interstate commerce;

 

(ii)           all Specifications and relevant Manufacturing changes Purchaser
provides to Supplier shall conform to the applicable NDA and MAA that Purchaser
or BCC or its Affiliate files with the relevant Regulatory Authorities;

 

(iii)          the process for Manufacturing API as provided by Purchaser shall
be fit for the purpose for the Manufacture of API conforming to Specifications
and the QA;

 

(b)                 Additionally, Purchaser hereby represents and warrants to
Supplier that:

 

(i)            Organization.  Purchaser is duly organized, validly existing and
to the extent such concept is applicable in a jurisdiction, is in good standing
under the laws of the jurisdiction of its organization and is duly qualified to
do business and, to the extent such a concept is applicable in a jurisdiction,
is in good standing in each jurisdiction where the nature of the activities
conducted by it or the character of the property owned by it make such
qualification necessary except for those jurisdictions where the failure to
qualify would have no material adverse effect on Purchaser.

 

(ii)           Power and Authorization.  The execution, delivery and performance
by Purchaser of this Agreement are within the power and authority of Purchaser
and have been duly authorized by all necessary corporate action on the part of
Purchaser and any such Affiliate.  This Agreement to which Purchaser is a party
has been duly executed and delivered by Purchaser or any Affiliate and is a
legal, valid and binding obligation of Purchaser and any such Affiliate,
enforceable against Purchaser and such Affiliates, as applicable, in accordance
with its terms.

 

(iii)          Noncontravention.  Neither the execution, delivery and
performance by Purchaser or any Affiliate of this Agreement will:

 

(A)          violate any material Legal Requirement applicable to Purchaser or
any Affiliate;

 

(B)          result in a material breach or violation of, or default under, any
contractual obligation of Purchaser;

 

(C)          require any conflicting action by (including any authorization,
consent or approval) or in respect of (including notice to), any Person under
any material contractual obligation of Purchaser;

 

(D)          result in a breach or violation of, or default under, the material
organizational documents of Purchaser.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(iv)          Purchaser’s performance of its obligations under this Agreement
will not result in a material violation or breach of any agreement, contract,
commitment or obligation to which Purchaser is a party or by which it is bound
and will not conflict with or constitute a default under its corporate charter
or bylaws

 

(v)           Purchaser will comply with the regulations of the U.S. Office of
Foreign Assets Control (OFAC) in connection with the use, sale and distribution
of API and Finished Drug Product.

 

11.3        DISCLAIMER.   EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY MADE IN THIS AGREEMENT.  ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
DISCLAIMED.

 

ARTICLE 12  INDEMNITIES AND DAMAGES.

 

12.1       Indemnification by Supplier.  Supplier herby agrees to indemnify,
defend and hold harmless Purchaser, its Affiliates and their officers,
directors, managers and employees from and against all claims, causes of action,
suits, demands, damages, costs and expenses (including legal expenses and
attorney’s fees), losses or liabilities of any kind related to this Agreement
and asserted by third parties to the extent such arise out of or are
attributable to, resulting from or relating to, directly or indirectly: 
(a) Supplier’s breach of any representation,  warranty, covenant or  other
obligations of Supplier under this Agreement; (b) any recall described in
section 8.5, subject to the rights and limitations therein; (c) bodily injury
and/or death or any damage to property, to the extent caused by a Manufacturing
Defect in any API Manufactured by Supplier, such Defect including but not
limited to non conformance to API Specifications, regulations or the terms of
the QA; (d) any violation of any proprietary right of any third party relating
to Supplier’s Manufacturing processes used in the Manufacture of API pursuant to
this Agreement (except to the extent such process has been specified by
Purchaser); or (e) any negligent, or wrongful act or omission on the part of
Supplier, its employees, agents or subcontractors and which relate to Supplier’s
performance or nonperformance hereunder.

 

12.2        Indemnification by Purchaser.  Purchaser shall indemnify, defend and
hold harmless Supplier, its Affiliates and its and their officers, directors,
managers and employees harmless from and against all claims, causes of action,
suits, demands, damages, costs and expenses (including legal expenses and
attorney’s fees), losses or liabilities of any kind related to this Agreement
and asserted by third parties to the extent such arise out of or are
attributable to:  (a) Purchaser’s breach of any representation or warranty set
forth in Section 11.2; (b) any violation of any proprietary right of any third
party relating to the API Specifications, Product Specifications, API, or
Finished Drug Product, other than Supplier’s Proprietary Technology; (c) any
bodily injury, death, physical harm, or product liability claim related to
Finished Drug Product or any other product incorporating API (except to the
extent arising from a latent Defect caused by the negligence, wrongful act or
omission on the part of Supplier); and (d) any negligent or wrongful act or
omission on the part of Purchaser, its employees, agents or representatives and
which relate to Purchaser’s performance hereunder; (e) any claim made or suit
brought in which the alleged harm arises from the packaging, storage, transport,
sale,

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

marketing, disposal, handling, possession, use or manufacture of a Finished Drug
Product or any related material or compound by Purchaser (except to the extent
arising from a latent Defect in the API caused by the negligence, wrongful act
or omission on the part of Supplier).

 

(a)                 Procedure of Indemnification.  If either Party seeks
indemnification from the other hereunder, it shall promptly give notice to the
other Party of any such claim or suit threatened, made or filed against it which
forms the basis for such claim of indemnification and shall cooperate fully with
the other party in the investigation and defense of all such claims or suits. 
The indemnifying party shall have the option to assume the other party’s defense
in any such claim or suit with counsel reasonably satisfactory to the other
party.  No settlement or compromise shall be binding on a party hereto without
its prior written consent, such consent not to be unreasonably withheld.

 

12.3        Limitation of Liability.  EXCEPT WITH RESPECT TO A CLAIM MADE BY A
THIRD PARTY, FRAUD OR CRIMINAL ACTS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY CLAIMS FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, BUSINESS INTERRUPTION,
EXEMPLARY OR INDIRECT DAMAGES, ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT OR ACTIVITIES CONDUCTED HEREUNDER, WHETHER ARISING UNDER STATUTE, IN
TORT, OR IN CONTRACT, INCLUDING WITHOUT LIMITATION, ANY LOST PROFITS.  UNDER NO
CIRCUMSTANCES WILL SUPPLIER’S LIABILITY IN CONNECTION WITH THE PRODUCTS AND
SERVICES PROVIDED HEREUNDER (INCLUDING, WITHOUT LIMITATION, PURSUANT TO
SECTION 8.5, ABOVE) EXCEED THE TOTAL AMOUNTS PAID OR TO BE PAID UNDER THE
SPECIFIC PURCHASE ORDER TO WHICH THE CLAIM RELATES.

 

12.4        Insurance. During the Term of this Agreement, Supplier and Purchaser
shall each maintain appropriate insurance coverage for (1) product liability;
(2) general liability; (3) workers’ compensation or foreign employer liability
insurance; and (4) property insurance.  Purchaser agrees to, and is responsible
for, maintaining adequate insurance to cover the Purchaser-supplied Materials
and other Materials, while in transit or with Supplier.  All insurance amounts
may be obtained by full, individual primary policy amount; a primary amount of
less than minimum requirement enhanced by a blanket excess umbrella policy; or a
combination of either.  The Parties shall provide a certificate of insurance
upon request by the other.  The Parties shall provide each other with at least
thirty (30) days prior written notice of any material change, cancellation or
expiration of the above-required insurance.

 

ARTICLE 13  FORCE MAJEURE

 

13.1        Definition.  For the purpose of this Agreement, “Force Majeure”
shall mean only (a) acts of God, acts of the public enemy, insurrections, riots,
war, sabotage or natural disasters, (b) strike, work-stoppage or other labor
dispute, and failure of suppliers, contractors or subcontractors;
(c) explosions, fires, flood damage, or loss of electric power not resulting
from the negligence of the Party invoking Force Majeure; (d) regulatory actions
not attributable to any violation of Applicable Law on the part of Purchaser or
Supplier, as the case may be, including

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

regulatory actions applicable to suppliers, contractors and subcontractors, any
of (a), (b), (c) or (d) of which, in the case of Purchaser, prevents Purchaser
from performing its obligations (other than the obligation to pay) under this
Agreement, or, any of (a), (b), (c) or (d) of which, in the case of Supplier,
prevents Supplier from performing its obligations under this Agreement; provided
that nothing in clause (d) shall excuse Purchaser or Supplier from complying
with regulations or excuse Purchaser or Supplier from remedying those matters
which were capable of remedy by Purchaser or Supplier as appropriate through the
application of Commercially Reasonable Efforts prior to the occurrence of the
events identified in clause (d).

 

13.2        Invoking Force Majeure.  Notwithstanding anything in this Agreement
to the contrary, except ARTICLE 10, the Party experiencing the Force Majeure
shall be excused from the performance of each of its obligations under this
Agreement upon a Force Majeure, but only to the extent performance of any such
obligation is necessarily prevented, hindered or delayed thereby and only during
the continuance of any such Force Majeure, and shall have no liability for
damages to the extent arising from non-performance of any obligation excused by
a Force Majeure. The Party suffering such Force Majeure shall invoke this
provision by promptly notifying the other Party in writing of the nature and
estimated duration of the suspension period, as well as the extent to which it
will be unable to fulfill its obligations under this Agreement.  Each Party
shall be relieved of performance of its obligations under this Agreement during
the time when it is prevented from performing by the failure of the other Party
to perform its obligations or because of any event of Force Majeure.

 

13.3        Termination on Force Majeure.  If, as a result of Force Majeure,
Supplier is unable to Manufacture or supply the full amount of API ordered by
Purchaser or which Purchaser would have ordered but for such circumstances, then
if such circumstances continue or are reasonably likely to continue for more
than one-hundred eighty (180) days, Purchaser may terminate this Agreement by
providing written notice to Supplier in writing. If, as a result of Force
Majeure, Purchaser does not meet its obligations under this Agreement, and if
such circumstances continue for more than one-hundred eighty (180) days,
Supplier may terminate this Agreement by providing written notice to Purchaser
in writing.

 

ARTICLE 14  INTELLECTUAL PROPERTY RIGHTS

 

(a)                 Supplier’s Proprietary Rights.  Supplier has granted no
license, express or implied, to Purchaser to use Supplier’s proprietary
technology, Know-How or other proprietary rights:  (a) existing as of the
Effective Date; (b) developed by or for Supplier on or after the Effective Date
outside the scope of any project undertaken by Supplier pursuant to this
Agreement (collectively, “Supplier’s Proprietary Technology”).

 

(b)                 Purchaser’s Proprietary Rights.  Purchaser has granted no
license, express or implied, to Supplier to use Purchaser’s proprietary
technology, Know-How or other proprietary rights other than for the purposes of
performing Supplier’s obligations under this Agreement.  Purchaser shall be the
sole owner of any proprietary technology, Know-How or other proprietary rights
developed by Supplier specific to the API or Manufacturing pursuant to the
services provided under this Agreement (“Project Inventions”) and Purchaser
shall be entitled to apply for patent protection on such Project Inventions at
Purchaser’s expense and risk.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(i)            Supplier agrees to promptly disclose any and all Project
Inventions to Purchaser. Supplier agrees to assist Purchaser, or its designee,
at the Purchaser’s expense, in every proper way to secure the Purchaser’s rights
in Project Inventions and any copyrights, patents, or other intellectual
property rights relating to all Project Inventions in any and all countries,
including the disclosure to the Purchaser of all pertinent information and data
with respect to all Project Inventions, the execution of all applications,
specifications, oaths, assignments and all other instruments that the Purchaser
may deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Purchaser, its successors, assigns and nominees the
sole and exclusive right, title and interest in and to all Project Inventions,
and any copyrights, patents,  or other intellectual property rights relating to
all Project Inventions. Supplier also agrees that Supplier’s obligation to
execute or cause to be executed any such instrument or papers will continue
after the termination of this Agreement.  It is understood and agreed that the
Purchaser, or its designee, shall have the sole right, but not the obligation,
to file, prosecute and maintain patent applications and patents worldwide with
respect to Project Inventions.

 

Upon written request, Purchaser may grant to Supplier a non-exclusive,
non-transferable, royalty-free license to practice any Project Inventions in
areas that do not compete with Purchaser’s business. Purchaser, in its sole,
reasonable discretion will determine whether the particular Project Invention
competes with Purchaser’s business; provided such determination is not
unreasonably delayed.

 

ARTICLE 15  MISCELLANEOUS

 

15.1        Succession and Assignment.  Subject to subsections (a) through
(f) below, this Agreement will be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns, each of
which such successors and permitted assigns will be deemed to be a Party hereto
for all purposes hereof.

 

(a)                 No Party may assign, delegate or otherwise transfer either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Parties.

 

(b)                 Notwithstanding subsection (a) Purchaser upon providing
Supplier written notice, may without the consent of Supplier, (i) assign any or
all of its rights and interests hereunder to one or more of its Affiliates,
(ii) designate one or more of its Affiliates to perform its obligations
hereunder, in each case, so long as the assigning Party is not relieved of any
obligation or liability hereunder and so long as any such Affiliate remains such
Party’s Affiliate; provided, however, that such Affiliate assignee(s) provide
the other Parties with written acknowledgement of and agreement to the assigning
Party’s obligations under the Agreement that were assigned to it.

 

(c)           Notwithstanding Subsection (a) each Party (or its permitted
successive assignees or transferees hereunder), upon providing the other Parties
prior written notice, may without limitation and without the consent of the
other Parties, assign any or all of its rights and interests hereunder, or
transfer this Agreement as a whole to a successor to all or substantially all of
its business or assets whether by sale, merger, operation of law or otherwise if
the assignee or

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

transferee has agreed to be bound by the terms and conditions of this Agreement.
so long as the assigning Party is not relieved of any liability hereunder.

 

15.2        Entire Agreement.  This Agreement, together with the Exhibits and
Schedules hereto and any documents, instruments or certifications explicitly
referred to herein, constitutes the entire agreement between the Parties hereto
with respect to the subject matter hereof, and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.

 

15.3        Amendments and Waivers.  No amendment or waiver of any provision of
the Agreement will be valid and binding unless it is in writing and signed, in
the case of an amendment, by each of Purchaser and Supplier, or in the case of a
waiver, by the Party against whom the waiver is to be effective.  No waiver by
any Party of any breach or violation or, default under or inaccuracy in any
representation, warranty or covenant hereunder, whether intentional or not, will
be deemed to extend to any prior or subsequent breach, violation, default of, or
inaccuracy in, any such representation, warranty, agreement or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.  No delay or omission on the part of any party in
exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.

 

15.4        Notices.  All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under the Agreement must be in writing and must be delivered, given or
otherwise provided:

 

(a)   by hand (in which case, it will be effective upon delivery);

 

(b)   by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or

 

(c)   by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service);

 

in each case, to the address (or facsimile number) listed below:

 

If to Supplier, to it at:

 

Cambridge Major Labs, Inc.

W130N10497 Washington Drive

Germantown, WI 53022

 

Attn:  Legal Department

 

If to Purchaser, to it:

 

Kythera Biopharmaceuticals, Inc.

27200 West Agoura Road

Suite 200

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Calabasas, CA 91301

 

Attn:  Jeff Webster, SVP Operations

 

15.5        Independent Contractor. This Agreement does not create an
employer-employee relationship between the Parties, and is not an agency, joint
venture or partnership.  Neither Party shall have the authority to act for the
other or to bind the other in any way, nor to sign the name or to represent that
the other is in any way responsible for the acts or omissions of the other. 
Supplier shall maintain its status as an independent contractor engaged in the
selling of API to Purchaser.

 

15.6        Subcontractors.  Subject to Purchaser’s prior written consent,
Supplier may subcontract any or all of the Manufacturing or storage activities
assigned to it hereunder. Supplier agrees that any subcontract relationship will
be evidenced by a written agreement obligating the subcontractor to terms and
conditions consistent with this Agreement. Supplier shall remain fully
responsible for complying with API Specification and regulations with respect to
API delivered.  Supplier shall be permitted to share Purchaser’s Confidential
Information with its permitted subcontractors provided such subcontractor has
agreed to a confidentiality agreement consistent with ARTICLE 10.

 

15.7        Headings.             The headings contained in this Agreement are
for convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

15.8        Construction.       The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  The Parties intend that each representation,
warranty and covenant contained herein will have independent significance.  If
any Party has breached or violated, or if there is an inaccuracy in, any
representation, warranty, agreement or covenant contained herein in any respect,
the fact that there exists another representation, warranty, agreement or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached or violated, or in respect of
which there is not an inaccuracy, will not detract from or mitigate the fact
that the Party has breached or violated, or there is an inaccuracy in, the first
representation, warranty, agreement or covenant.    Ambiguities, if any, in the
Agreement will not be construed against either Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.  Except as
otherwise explicitly specified to the contrary, (a) references to a Section,
Article, or Exhibit means a Section or Article of, or Exhibit to the Agreement,
unless another agreement is specified, (b) the word “including” will be
construed as “including without limitation,” (c) references to a particular
statute or regulation include all rules and regulations there under and any
predecessor or successor statute, rules or regulation, in each case as amended
or otherwise modified from time to time, (d) words in the singular or plural
form include the plural and singular form, respectively, (e) references to a
particular person include such person’s successors and assigns to the extent not
prohibited by the Agreement and (f) the words “shall” and “will” will have the
same meaning.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

15.9        Governing Law.  Except as otherwise expressly provided for in this
Agreement, this Agreement, the rights of the parties and all actions arising in
whole or in part under or in connection with this Agreement or the negotiation
or performance hereof, will be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.

 

15.10      Severability. Any term or provision of the Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  In the event that any provision hereof
would, under Applicable Laws, be invalid or unenforceable in any respect, each
Party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, Applicable Laws.

 

15.11      Dispute Resolution

 

(a)                                 Dispute Resolution Mechanism.  The Parties
agree that the procedures set forth in this Article  15  shall  be  the 
exclusive  mechanism  for  resolving  any  dispute, controversy,  or claim
between the Parties that may arise from time to time pursuant to this Agreement
(collectively, “Disputes”).

 

(b)                                 Resolution by Chief Executives.  Except as
otherwise provided in this Agreement, in the event of any Dispute, the
construction hereof, or the rights, duties or liabilities of either Party
hereunder, the Parties shall first attempt in good faith to resolve such Dispute
by negotiation and consultation between themselves.  In the event that such
Dispute is not resolved on an informal basis within ten (10) Business Days,
either Party may, by written notice to the other Party, refer the Dispute to the
other Party for attempted resolution between  the senior officer of Purchaser
nominated and vested with appropriate authority by Purchaser, and a senior
officer of Supplier nominated and vested with appropriate authority by Supplier
(the “Senior Officers”) by good faith negotiation within thirty (30) days after
such notice is received.  Except as set forth in Section 15.11(d) or 15.11(e),
each Party may, in its sole discretion, seek resolution of any and all Disputes
that are not resolved by the Senior Officers under this Section 15.11(b) in
accordance with Section 15.11(c) by providing written notice to the other Party
within forty-five (45) days after the period for resolution by Senior Officers
has expired provided, however, that either party shall have the right to opt out
of arbitration by providing written notice to the other party of its decision to
do so, provided that such opt out notice is delivered prior to the expiry of the
forty five (45)-day period referred to in this Section 15.11(b).  For the
avoidance of doubt, the parties agree that arbitration shall be compulsory if
neither party delivers an opt-out notice in accordance with this
Section 15.11(b).

 

(c)                                  Arbitration. Any arbitration  under  this 
Section 15.11(c)  shall  be  conducted  with  the applicable rules of the
Judicial Arbitration  and Mediation  Services,  Inc. (JAMS)  under its rules of
arbitration,  by three (3) arbitrators appointed  in accordance  with said
rules, unless the Parties to the dispute have agreed to have only one
(1) arbitrator.    The decision  and/or  award  rendered  by the arbitrator(s) 
shall  be written,  final and non-

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

appealable,  and judgment  on such decision  and/or  award  may be entered  in
any court of competent jurisdiction.  The arbitral proceedings and all pleadings
and evidence shall be in the English language. Any evidence  originally in  a 
language  other  than  English  shall  be submitted  with a certified English
translation accompanied by an original or true copy thereof. The costs of any
arbitration, including administrative fees and fees of the arbitrator(s), shall
be shared equally by the Parties to the dispute, unless otherwise determined by
the arbitrator(s).  Each Party shall bear the cost of its own attorneys’ and
expert fees. The Parties agree that, any provision of Applicable Law
notwithstanding, they will not request, and  the  arbitrator  shall  have  no
authority  to award,  punitive  or exemplary  damages against any Party. The
location of the arbitration shall be within the State of Delaware unless
otherwise agreed to by both Parties.

 

(d)                                 Preliminary Injunctions.  Notwithstanding
anything in this Agreement to the contrary, a Party may seek a temporary
restraining order or a preliminary injunction from any court of competent
jurisdiction in order to prevent immediate and irreparable injury, loss, or
damage on a provisional basis, pending the decision of the arbitrator(s) on the
ultimate merits of any Dispute.

 

(e)                                  Patent Disputes.    Notwithstanding
anything in this Agreement  to the contrary, any and all issues regarding the
scope, construction, validity, and enforceability of any patent in a country
shall be determined in a court or other tribunal, as the case may be, of
competent jurisdiction under the applicable patent laws of such country.

 

(f)                                   Confidentiality.  Any and all activities
conducted under Section 15.11, including without limitation any and all
proceedings and decisions of arbitrator(s) under Section 15.11(c) shall be
deemed Confidential Information of each of the Parties, and shall be subject to
Article 10.

 

15.12      Counterparts. The Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.  This Agreement will
be effective when duly executed by each Party hereto.

 

15.13      Third Party Beneficiaries.  Except as specifically provided herein,
all rights, benefits and remedies under this Agreement are solely intended for
the benefit of Purchaser and Supplier and no third party shall have any rights
whatsoever to (i) enforce any obligation contained in this Agreement; (ii) seek
a benefit or remedy for any breach of this Agreement; or (iii) take any other
action relating to this Agreement under any legal theory, including but not
limited to, actions in contract, tort (including but not limited to negligence,
gross negligence and strict liability), or as a defense, setoff or counterclaim
to any action or claim brought or made by the Parties.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

 

CAMBRIDGE MAJOR LABS, INC.

 

 

 

By:

/s/ Brian W. Scanlan

 

Name:

Brian W. Scanlan

 

Title:

CEO

 

Date:

March 21, 2013

 

 

 

 

 

 

 

KYTHERA BIOPHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Keith R. Leonard

 

Name:

Keith R. Leonard

 

Title:

President and CEO

 

Date:

April 1, 2013

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit Index

to

Commercial Supply Agreement

 

Exhibit A

API

Exhibit A-1

API Starting Material

Exhibit B

Pricing

Exhibit C

Quality Agreement

Exhibit D

Quality Agreement Contact Information

Exhibit E

Approved Subcontractors

Exhibit F

Changes Requiring Prior Notice and Approval

Exhibit G

Declaration of manufacture of hazardous products

Exhibit H

Development Project

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit A — Active Pharmaceutical Ingredient (API)

 

I.                                        DESCRIPTION

 

Active Pharmaceutical Ingredient (API) refers to Deoxycholic Acid (DCA) which is
a synthetically produced [***].

 

Chemical Name:

[***]

 

Molecular Formula:

[***]

 

Molecular Weight:

[***]

 

CAS Number:

[***]

 

 

II.                                   API SPECIFICATION (as described below or
as amended through the mutual agreement of the Parties)

 

Parameter

 

Acceptance Criteria

 

Method

Appearance

 

[***]

 

[***]

Identification

[***]

[***]

 

[***]

[***]

 

[***]

[***]

Assay by [***]

(weight % on the dried basis)

 

[***]

 

[***]

Purity by [***]

 

[***]

 

[***]

Related substances:

[***]

[***]

 

[***]

[***]

 

[***]

Water Content by Karl Fischer

 

[***]

 

[***]

Specific Optical Rotation

[***]

 

[***]

 

[***]

Residue on Ignition

 

[***]

 

[***]

Heavy Metals

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Parameter

 

Acceptance Criteria

 

Method

Residual solvents

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]





 

[***]

 

Note: The Parties understand that the above referenced specifications may be
amended by the mutual written agreement of the Parties to account for additional
requirements.

 

III.                              PACKAGING INSTRUCTIONS

 

Packaging materials used by the supplier for transport shall meet the relevant
requirements, in particular stability of the packaging and authenticity of each
batch. Primary packaging that come into direct contact with the API needs to
have a certificate of safety (food grade) from its manufacturer, and comply with
US and EU requirements.

 

API is packaged at the Supplier in double polyethylene (LDPE) bags with security
seal and placed inside a HDPE container with a tamper evident closure.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IV.                               STORAGE AND SHIPMENT INSTRUCTIONS

 

API Storage:

Store at [***]°C to [***]°C

Materials:

According to the respective Material Safety Data Sheet and GMP

API Starting materials: According to the respective Material Safety Data Sheet
and GMP

Relative humidity             £ N/A

 

Shipment:

 

Packaging shall be clearly labeled with the following:

·                  Supplier/Manufacturer name

·                  Name of Material

·                  Batch number

·                  Quantity per container (gross, tare and net weight)

·                  Total number of containers (e.g. container 1 of x)

 

The pallets have to be completely wrapped to reduce the chance of damage during
shipment. The relevant safety and transport regulations have to be observed.

 

V.                                    RETEST PERIOD

 

Purchaser to assign the API retest period with the support of Supplier data.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit A-1 — API Starting Material

 

VI.                               DESCRIPTION

 

Chemical Name:

[***]

Molecular Formula:

[***]

Molecular Weight:

[***]

CAS number

[***]

 

VII.                          API STARTING MATERIAL SPECIFICATION (as described
below or as amended through the mutual agreement of the Parties)

 

Parameter

 

Acceptance Criteria

 

Method

Appearance

 

[***]

 

[***]

Identification

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

Assay — [***]

 

[***]

 

[***]

Purity — [***]

 

[***]

 

[***]

Related substances:

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

Water Content — Karl Fischer Titration (Wt%)

 

[***]

 

[***]

Optical Rotation —

(Acetone, c = 1, 25 °C)

 

[***]

 

[***]

Residue on Ignition (Wt%)

 

[***]

 

[***]

Residual solvents —

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

[***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

VIII.                     PACKAGING INSTRUCTIONS

 

API Starting Material is packaged in double polyethylene (LDPE) bags in a fiber
or HDPE container with security seal.

 

IX.                              STORAGE AND HANDLING INSTRUCTIONS

 

Storage:  Store at [***]°C to [***]°C

Handling:  According to the respective Material Safety Data Sheet and GMP

 

X.                                   RETEST PERIOD

 

Retest period to be assigned by Purchaser

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit B — Pricing

 

Commercial Pricing Table

 

Input DCA-129 (KG)

 

Output (DCA)
(KG)

 

Cost/KG

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

Terms:

·                  Upon [***] of the [***], the Parties agree to [***] to
account for actual changes in Manufacturing assumptions and the terms of the
Price and Invoice Schedule outlined in Exhibit H

·                  Supplier will invoice Purchaser upon Supplier’s release of
API and all necessary batch documentation as described in the Quality Agreement

·                  The per kilo pricing is based on the batch size

·                  Payment for such invoice is as specified in Article 6 of the
Agreement.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Quality Agreement

 

Between:

 

Kythera Biopharmaceuticals, Inc.

27200 West Agoura Road

Suite 200

Calabasas, CA  91301

“Purchaser”

 

And

 

Cambridge Major Laboratories, Inc.

W130 N1055 Grant Drive

Germantown, WI 53022

 “Supplier”

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Quality Agreement

 

This Quality Agreement governs the rights, duties and responsibilities of the
Supplier regarding the manufacture of API by Supplier and defines the
requirements to be fulfilled by the Supplier in order to ensure that the
manufacture of API is carried out in accordance with Purchaser’s Specifications
and the requirements given in the marketing authorization or in the application
thereof, as the case may be, as accepted by the competent Regulatory Authorities
compliant with CGMP and all Applicable Law.

 

This Agreement is being entered into concurrently with the Commercial
Development and Supply Agreement between Purchaser and Supplier, and the terms
and conditions hereof are incorporated into and form an integral part thereof. 
In case of ambiguities between this Quality Agreement and the Commercial
Development and Supply Agreement, this Quality Agreement shall prevail for all
Quality related responsibilities.

 

For this Quality Agreement, capitalized terms shall have the meanings set forth
below.  All documents and records provided to Purchaser shall be in English.

 

The exhibits mentioned in this Quality Agreement, and all documents to which
reference is made in the exhibits shall become an integral part of this Quality
Agreement.

 

Changes or modifications to the Quality Agreement shall be made in writing,
agreed to by both parties and attached to this document.

 

If any provision of this Quality Agreement should be or found invalid, or
unenforceable by law, the rest of the Quality Agreement will remain valid and
binding and the parties will negotiate a valid provision that meets as close as
possible the objective of the invalid provision.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Article 1 Definitions

4

2.

Responsibilities Checklist Section

8

 

1.0. Applicable Regulatory Standards

8

 

2.0. Quality Unit Responsibilities

8

 

3.0. Subcontracting

8

 

4.0. Regulatory Interactions and Filings

8

 

5.0. Audits, Inspections and Facility Access

9

 

6.0. Change Control

10

 

7.0. Deviations

11

 

8.0. Document Control

11

 

9.0. Records and Record Retention

12

 

10.0. Training

12

 

11.0. Production and Process Controls

12

 

12.0. Validation/Qualification

12

 

13.0. Laboratory Controls

13

 

14.0. Stability

13

 

15.0. Materials Management and Purchasing Control

14

 

16.0. Labeling, Packaging, Storage and Shipping

14

 

17.0. Retention of Reserve/Retain Samples

15

 

18.0. Reprocess

15

 

19.0. Rework

15

 

20.0. Batch Disposition

15

 

21.0. Batch Documentation, Certificate of Analysis and Certificate of Compliance

15

 

22.0. Inventory

16

 

23.0. Returned Goods

16

 

24.0. Complaints and Adverse Events

17

 

25.0. Recalls and Field Alerts

17

 

26.0. Annual Product Review/Quality Management Review/Product Quality Review

17

 

27.0. Dispute Resolution

18

3.

Exhibit D: Quality Agreement Contact Information

19

4.

Exhibit E: Approved Subcontractors & Critical Raw Materials and Suppliers

20

5.

Exhibit F: Major Changes & Documents Requiring Purchaser’s Approval

21

6.

Exhibit G: Declaration Concerning the Manufacture of Hazardous Products

23

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ARTICLE 1

DEFINITIONS

 

Terms used in this Quality Agreement shall have the following definitions:

 

1.1.                                 “Active Pharmaceutical Ingredient” or “API”
means Deoxycholic Acid (DCA) as set forth in Exhibit A.

 

1.2.                                 “API Specifications” means detailed
description and parameters set forth in Exhibit A as amended periodically.

 

1.3.                                 “API Starting Material” (DCA-129) means
[***] as set forth in Exhibit A.

 

1.4.                                 “Applicable Law” means all applicable laws,
rules and regulations including, without limitation, any rules, regulations,
guidelines or other requirements that may be in effect from time to time in any
relevant legal jurisdiction.

 

1.5.                                 “BCC” means Bayer Consumer Care AG, which
has licensed the right to develop and commercialize products containing the API
in certain territories.

 

1.6.                                 “Batch Documentation” means complete and
accurate copies (either paper or electronic) of any of the following, as
applicable:  Supplier audited Production Batch Records, Batch Record checklist,
deviation reports, investigation reports, analytical testing results (including
chromatograms of intermediate and final specification assays/impurities),
labeling and packaging records, warehouse sampling batch record and shipping
documentation.

 

1.7.                                 “Business Day” means any weekday other than
a weekday on which banks in Wisconsin or California are authorized or required
to be closed.

 

1.8.                                 “CDSA” means Commercial Development and
Supply Agreement between Kythera Biopharmaceuticals, Inc. and Cambridge Major
Laboratories, Inc.

 

1.9.                                 “Certification of Analysis” or CoA” means a
batch-specific document issued and approved by an authorized person of Supplier
confirming the performance of the quality control tests of the API for
compliance with the defined Specifications, the results of such tests and
stating the Manufacturing and retest date.

 

1.10.                          “Certificate of Compliance” or “COC” means a
certificate stating that the API was manufactured according to CGMP.

 

1.11.                         “CGMP” means Current Good Manufacturing Practices
(“CGMP”) as specified in national and international guidance documents and in
the regulations enforced by the applicable Regulatory Authorities  (e.g. FDA,
EMA, HC) as they apply to the Manufacture of API. Example applicable
regulations/guidance documents include, but

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

are not limited to, International Conference on Harmonization (“ICH”) guide Q7
“ICH Good Manufacturing Practice Guide for Active Pharmaceutical Ingredients”,
US FDA Code of Federal Regulations Title 21, Parts 11, 210 and 211, EU
Guidelines for Good Manufacturing Practices for medicinal products laid down in
Commission Directives 91/356/EEC as amended by Directives 2003/94/EC, EC “Good
Manufacturing Practice (GMP) Guide volume 4, Part II (basic requirements for
active substances used as starting materials), Canadian GMPs per GUI-0001 and
other applicable current, new or revised regulations/guidance documents

 

1.12.                          “Change” means any change to the API or
Manufacturing that could have potential effects on the regulatory compliance
and/or quality of API and/or Finished Product as defined in the Quality
Agreement

 

1.13.                          “Commercially Reasonable Efforts” means with
respect to the efforts to be expended by any Party or any of its Affiliates with
respect to any objective, such reasonable, diligent, and good faith efforts as a
reasonable party would normally use to accomplish a similar objective under
similar circumstances. Commercially Reasonable Efforts requires that a Party, at
a minimum, assign appropriate responsibility for such obligations, and allocates
adequate resources designed to meet such goals and objectives.

 

1.14.                          “Complaint” means any report concerning a
potential or alleged Defect of an API in quality as defined in the Quality
Agreement.

 

1.15.                          “Critical Raw Material” means a material
[starting material or raw material] that adds essential structural elements to
the API that is procured from a known manufacturer for use in commercial Good
Manufacturing Practice operations or a raw material who’s quality/activity has a
direct impact on the product or key a quality attribute or is not
interchangeable from supplier to supplier without qualification.

 

1.16.                          “Defect” or “Defective Product” means an API
which does not comply with the Specifications, the requirements of the Quality
Agreement, or the CDSA, which has not been Manufactured and/or packaged in
accordance with the Applicable Law including without limitation CGMP.

 

1.17.                          “Deviation” means any departure from the
Specifications, Master Batch Record, Standard Operating Procedures or the
Quality Agreement, to be investigated and documented according to Supplier
Standard Operating Procedures and consistent with the requirements of the
Quality Agreement.

 

1.18.                          “Facility(ies)” means the applicable Supplier
premises in which Manufacturing occurs for API manufactured to meet applicable
CGMP requirements.

 

1.19.                          “FDA” means the U.S. Food and Drug
Administration, or any successor thereto, having the administrative authority to
regulate the marketing of human pharmaceutical products or biological
therapeutic products, delivery systems and devices in the United States.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.20.                          “Field Alert Report(s)” means the NDA Field Alert
Report as required by 21 CFR314.81.

 

1.21.                          “Finished Drug Product” means the final liquid
dosage form containing the API that is labeled and packaged as approved by the
Regulatory Authority.

 

1.22.                          “Investigation” means any documented inquiry
resulting from a Deviation, Out Of Specification, or other event as applicable
and as required by Supplier Standard Operating Procedures or this Quality
Agreement. Investigations will have a description of the event, event
chronology, product impact statement/assessment, root cause analysis and
corrective action as applicable.

 

1.23.                          “Major Deviation” means any OOS and/or any
manufacturing, testing, packaging, labeling, storage, shipping, or
qualification/validation Deviation that may have a significant impact on API
quality, safety or identity as defined in section 7.1.

 

1.24.                          “Manufacture” or “Manufacturing” means, as
applicable, all operations, equipment and documentation required in the
preparation of the API by Supplier including supply of starting and raw
materials, production, packaging, repackaging, labeling, re-labeling, quality
control (including in-process control, release and follow-up stability testing),
release, shipment and storage of the API to meet the Specifications and
requirements of the Regulatory Approvals.

 

1.25.                          “Master Batch Records” means any Supplier
approved master batch and control records used in the manufacturing of API.

 

1.26.                          “Materials” means all raw materials, components,
and other items necessary for the Manufacture.

 

1.27.                          “Monograph” means the document containing
collectively the Test Methods and Specifications for a Material.

 

1.28.                          “NDA” means US FDA New Drug Application.

 

1.29.                          “Out Of Specification Result” (OOS) means any
CGMP analytical test result which does not comply with the established
Specifications or stability acceptance criteria.

 

1.30.                          “Out Of Trend Result” (OOT) means any CGMP
analytical test result that does not follow the expected trend, either in
comparison with other lot release batches, stability batches or with respect to
previous results collected during a stability study.

 

1.31.                          “PAI” means Pre-Approval Inspection.

 

1.32.                          “Production Batch Records” means complete,
accurate, and fully executed Master Batch Records used in the Manufacture of a
batch of API.

 

1.33.                          “Quality Audit” means the process of performing a
systematic examination of a Supplier Quality Systems by the Quality Unit.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.34.                         “Quality Unit” means collectively the Supplier
Quality Assurance, Quality Control and Regulatory Affairs Departments.

 

1.35.                          “Regulatory Approval” means any licenses,
authorizations, approvals, agreements, permits, consents, quotas, registrations
and filings by any Regulatory Authority necessary for the manufacture,
processing, packaging, labeling, storage, transport, import, export,
distribution, sale or use of the API in any relevant country including, without
limitation, marketing authorizations and manufacturing licenses.

 

1.36.                          “Regulatory Authority(ies)” means any agency,
authority, department, regulatory body or other instrumentality of any
government or country or of any national, federal, state, provincial, regional,
county, city or other political subdivision of any such government or any
supranational organization of which any such country is a member which is
responsible and authorized for issuing the Regulatory Approval for the
respective country.

 

1.37.                          “Reprocessing” means repeating one or more steps
of the approved Manufacturing process to improve quality or purity.

 

1.38.                          “Retest/Re-evaluation Date” means the date when a
material should be re-examined to ensure it is still suitable for use.

 

1.39.                          “Reworking” means performing a Manufacturing
process that differs from the previously approved Manufacturing process that was
already performed in order to improve quality or purity.

 

1.40.                          “Specification” means a current list of tests,
references to analytical procedures, and appropriate acceptance criteria for the
test described. A Specification establishes the set of criteria to which the API
should conform to be considered acceptable for its intended use.

 

1.41.                          “Standard Operating Procedure (SOP)” means the
Standard Operating Procedures in effect at the time of manufacture at Supplier,
applicable to the manufacture, which have been approved by Supplier’s Quality
Unit.

 

1.42.                          “Supplier Quality Systems” means the
organizational structure, Facilities, processes, resources and the official
compilation of Specifications, Test Methods, Monographs, and Standard Operating
Procedures used to ensure the identity, quality, purity and compliance of the
API.

 

1.43.                          “Test Method” means the established analytical
procedure or set of procedures that is used to ascertain whether or not a test
material is in compliance with the established Specification.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Responsibilities Checklist

 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

1.0

 

Applicable Regulatory Standards

 

 

 

 

1.1

 

Obtain or maintain all licenses and authorizations as required by Applicable
Laws to operate a CGMP Facility for Manufacturing of the API.

 

 

 

X

1.2

 

Perform services in compliance with applicable ICH guidelines, regulatory
standards, standard industry practices, applicable national and international
CGMP’s and all federal, state and local laws, as applicable.

 

 

 

X

1.3

 

Conduct operations in compliance with applicable environmental, occupational
health and safety laws and regulations.

 

 

 

X

1.4

 

Communicate updates and/or changes to regulations that affect the Manufacture
and supply of the API as they become aware of them.

 

X

 

X

1.5

 

For API shipped/imported to Bayer Customer Care AG and affiliates, provide
written confirmation per Article 46b EU Directive 2011/62 (EU Falsification
Medicines Directive) or alternatively a Waiver according to Article 46b EU
Directive 2011/62.

 

 

 

X

 

 

 

 

 

 

 

2.0

 

Quality Unit Responsibilities

 

 

 

 

2.1

 

Maintain a Quality Unit that is independent of the production unit and has the
responsibility and authority to approve or reject Materials, API, Standard
Operating Procedures, Master Batch Records, Deviations, Investigations, change
controls, stability protocols/reports and Production Batch Records.

 

 

 

X

2.2

 

Ensure the requirements of the Quality Agreement have been, or will be,
incorporated into Supplier’s systems/programs/documentation. Kythera Quality
contact will provide clarification as needed, and assess adherence, or timelines
for adherence, to the Quality Agreement.

 

X

 

X

2.3

 

Contact persons for the Supplier and Purchaser are listed in Exhibit D.

 

X

 

X

 

 

 

 

 

 

 

3.0

 

Subcontracting

 

 

 

 

3.1

 

Approve, monitor and periodically re-evaluate subcontractors.

 

 

 

X

3.2

 

Obtain Purchaser’s approval prior to conducting any Manufacturing; including but
not limited to production, packaging, labeling, and testing- of Purchaser’s API
at a subcontractor. Approved subcontractors and their service(s) are listed in
Exhibit E

 

 

 

X

3.3

 

Responsible for ensuring that any subcontractor used operates in compliance with
section 1.2 and 1.3 of the Quality Agreement.

 

 

 

X

 

 

 

 

 

 

 

4.0

 

Regulatory Interaction and Filings

 

 

 

 

4.1

 

Inform Purchaser of any inquiry from a Regulatory Authority specifically
relating to the API within two (2) Business Days. Provide Purchaser with

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

 

 

complete copies (redacted if required) of all communications received from or
sent to any Regulatory Authority affecting Manufacture of the API within two
(2) Business Days after receipt or sending of a communication.

 

 

 

 

4.2

 

Allow Purchaser to participate in and approve any and all contacts or
communications directly related to the Manufacture of API. (Does not include
indirect or incidental events.)

 

 

 

X

4.3

 

Secure agreement from Purchaser, which shall not be unreasonably withheld or
delayed, prior to making any commitment to a Regulatory Authority affecting
Manufacture of the API.

 

 

 

X

4.4

 

Supplier to provide the Manufacturing documentation required by the Purchaser to
enable timely regulatory submissions.

 

 

 

X

4.5

 

Purchaser is to provide a review copy, of those portions of Purchaser’s proposed
filings associated with Regulatory Approvals that relate to Supplier’s
Manufacturing procedures before the submissions are filed with relevant
Regulatory Authorities. Supplier is to review and provide comments for the
portions of Regulatory Filings requested by Purchaser within ten (10) Business
Days or as otherwise agreed.

 

X

 

X

4.6

 

Consult with and assist Purchaser in responding to questions from Regulatory
Authorities regarding Purchaser’s Regulatory Filings(s) for the API.

 

 

 

X

 

 

 

 

 

 

 

5.0

 

Audits, Inspections and Facility Access

 

 

 

 

5.1

 

Provide one (1) month’s written notice for scheduling one general quality audit
per calendar year (can be performed by Purchaser or, jointly by Purchaser and
Bayer Consumer Care AG or their Affiliates).

 

X

 

 

5.2

 

Allow access for 5.1 to Facility, documentation and personnel during normal
business hours for one general quality audit per calendar year. Allow access to
the areas where API is Manufactured provided that it is deemed safe and does not
violate CGMPs.

 

 

 

X

5.3

 

Allow for-cause audits to address specific quality issues related to the API or
in response to a regulatory agency requirement (can be performed by Purchaser
or, jointly by Purchaser and Bayer Consumer Care AG or their Affiliates).

 

 

 

X

5.4

 

Provide a timely (target of one (1) month) written report detailing
observations/findings/deficiencies and conclusions after completion of audit. If
a joint audit is performed, a single report will be provided by the Purchaser.

 

X

 

 

5.5

 

Provide written response to Purchaser audit report targeting one (1) month after
receipt with corrective actions (as required), completed or planned, to each
audit observation/ finding/ deficiency. Written response should target
completing corrective actions using Commercially Reasonable Efforts within three
(3) months.

 

 

 

X

5.6

 

In lieu of on-site audit, respond to an audit-by-mail using a questionnaire
requesting information about the Supplier, their quality systems and Manufacture
of the API Supplier will complete the questionnaire and return it within an
agreed upon timeframe. Additional information or clarification may be needed
after review.

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

5.7

 

Upon Purchaser’s reasonable written request, Supplier will permit up to three
(3) persons-in-the-plant (Purchaser or jointly by Purchaser and BCC) to have
reasonable access to the Facility to observe and consult with Supplier during
active Manufacturing of the API. The person(s)in the plant will be employees or
consultants of the Purchaser and BCC.

 

 

 

X

5.8

 

Notify Purchaser within two (2) Business Days after Supplier receives any
initial contact or communication from any Regulatory Authority regarding a
proposed inspection or visit to the Facility by Regulatory Authority
specifically related to Supplier API.

 

 

 

X

5.9

 

During normal business hours, allow applicable Regulatory Authorities to inspect
the Facilities of the Supplier and any subcontractor where API is Manufactured
to review required documentation and observe Manufacturing.

 

 

 

X

5.10

 

Allow Purchaser staff to be present during any Regulatory Authority inspection
directly regarding Manufacture of the API.

 

 

 

X

5.11

 

Notify Purchaser as soon as reasonably possible, but no longer than two
(2) Business Days, after the commencement of any unannounced inspection or visit
by a Regulatory Authority or within one (1) Business Day should the inspection
relate to Manufacturing of the API. Provide clarification whether Purchaser’s
API is part of the scope or when Purchaser’s API becomes part of the scope as
soon as reasonably possible, but no longer than one (1) Business Day.

 

 

 

X

5.12

 

Work in coordination for Pre-Approval Inspection (PAI) preparation activities
and develop a mutually agreed PAI preparation plan that allows for mock
inspections. The plan will be generated and approved by both organizations.

 

X

 

X

5.13

 

Purchaser to notify Supplier as soon as aware of a regulatory agency PAI
schedule, but no more than two (2) Business Days after notification by an
agency.

 

X

 

 

5.14

 

Perform self-inspections of Facility and documentation used to manufacture the
API as required by CGMPs to assure compliance to CGMPs, internal SOPs and this
Quality Agreement. Allow Purchaser to confirm performance of self-inspections
(though not review the detailed reports).

 

 

 

X

 

 

 

 

 

 

 

6.0

 

Change Control

 

 

 

 

6.1

 

Document and execute change control program to assure that the process continues
to operate in a validated manner and that re-validation is performed as required
by CGMPs, Applicable Laws and Regulatory Authority requirements (as applicable
to commercial API).

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

6.2

 

Review and provide written approval prior to implementation of major changes
that 1) may be reasonably expected to affect the API quality, purity, product
related impurities or physical characteristics, 2) are related to the
Manufacture, storage, critical suppliers, Critical Raw Materials or packaging,
or 3) affect filings associated with Regulatory Approvals. Those changes that
impact filings associated with Regulatory Approvals shall be approved per the
timeline detailed in the change record. These include, but are not limited to,
changes to the Master Batch Records, Critical Raw Materials, API Specifications,
Monographs, Stability Protocols, Test Methods and those outlined in Exhibit F.

 

X

 

X

6.3

 

Review and approve routine or minor changes such as equipment modifications made
to Manufacture the API. Include documents with the batch record for review at
time of release.

 

 

 

X

6.4

 

Notify Purchaser for changes that are required to comply with Applicable Laws
and Regulatory Authority requirements. While Purchaser’s consent shall not be
required for such changes, notification is required prior to implementation.

 

 

 

X

6.5

 

In the event Purchaser proposes to make any changes to process, materials or
API, Purchaser shall provide written change request to the Supplier, describing
the nature of the change. Supplier shall provide an assessment of the change
request within ten (10) Business Days that includes whether such change will
necessitate a change in the Master Batch Record, API Specifications, or require
a change to the production schedule.

 

X

 

X

6.6

 

Purchaser will review and approve, within seven (7) Business Days before
implementation, any proposed changes to API test methods, Specifications or
Monographs. (Verbal or email response is acceptable, followed by a signature
approval.).

 

X

 

 

6.7

 

Notify Supplier of the approval or rejection by a Regulatory Authority of any
change request.

 

X

 

 

 

 

 

 

 

 

 

7.0

 

Deviations

 

 

 

 

7.1

 

Investigate and document all Deviations from the Master Batch Records, SOPs,
Stability Protocols, Test Methods and Specifications according to Supplier’s
quality systems. Notify Purchaser of any product impacting Major Deviations that
could have an impact on the final quality of the API (e.g., Deviation that
jeopardizes current released status or potential future release of the batch,
Deviation that would require revalidation, Deviation that would require
regulatory update), as soon as reasonably possible, but no more than two
(2) Business Days after discovery. Purchaser will provide input into and approve
investigation reports associated with Major Deviations. Purchaser and Supplier
will coordinate, share relevant documents in a timely fashion, and otherwise
provide Commercially Reasonable Efforts to achieve timely closure of the
Deviation investigation.

 

X

 

X

7.2

 

In the event of a Major Deviation during the API Manufacturing process, contact
and consult with Purchaser’s manufacturing representative listed in Exhibit D
prior to proceeding or at the next holding step.

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

7.3

 

Supplier will notify Purchaser immediately if an Investigation or Deviation is
initiated on a lot that has been previously released. No testing, lot status
change, API shipment, etc. shall occur without Purchaser approval. Purchaser and
Supplier shall use Commercially Reasonable Efforts to conduct and close the
Investigation per section 7.1.

 

X

 

X

7.4

 

All unanticipated process failures, OOS results, stability failures and other
critical issues with potential to impact API quality, the process or compliance
with regulatory filings are to be addressed through the Supplier’s Deviation/OOS
handling system and a notification provided to Purchaser within two (2) Business
Days.

 

 

 

X

7.5

 

Provide a copy of all completed Deviation Investigations (includes a description
of the event, chronology, API product impact assessment, supporting data, root
cause analysis and corrective action as appropriate) with the Batch
Documentation.

 

 

 

X

7.6

 

Take appropriate measures to correct the Deviation for future Manufacturing and
ensure an effective corrective action as applicable.

 

 

 

X

 

 

 

 

 

 

 

8.0

 

Document Control

 

 

 

 

8.1

 

Quality Unit must approve SOPs, forms and other controlled documents
specifically related to API Manufacturing prior to implementation.

 

 

 

X

8.2

 

Supplier Quality Unit and Purchaser must provide review and approval for the
documents listed in Exhibit F (for some documents, Purchaser approval can be
provided on a separate approval page).

 

X

 

X

8.3

 

All documents related to the Manufacture of API must be clear and legible. All
documentation must be completed in such a manner to allow for traceability of
API and Materials. All documentation must be accurate. All documentation must be
completed in a manner compliant with CGMP and good documentation practices.

 

 

 

X

 

 

 

 

 

 

 

9.0

 

Records and Record Retention

 

 

 

 

9.1

 

File and store documents and electronic records (includes but is not limited to
raw material specifications, production records, laboratory records, summary
reports, procedures, protocols, receipt approvals, shipping records and any
other supportive records relating to Manufacturing to ensure that they are safe,
access-controlled and readily retrievable.

 

 

 

X

9.2

 

Retain Batch Documentation, including records (electronic and paper) related to
the manufacture, testing, storage and distribution, for a minimum of 10 years.
Copies of these records should be readily retrievable and provided to Purchaser
upon request.

 

 

 

X

9.3

 

Contact Purchaser at the end of the retention period to negotiate continued
storage or obtain approval for destruction of the documents.

 

X

 

X

 

 

 

 

 

 

 

10.0

 

Training

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

10.1

 

Ensure and document that employees have and maintain education, training and
experience appropriate to their job duties and in accordance with CGMP and
Applicable Law.

 

 

 

X

 

 

 

 

 

 

 

11.0

 

Production and Process Controls

 

 

 

 

11.1

 

Maintain limited and controlled access to the Facility.

 

 

 

X

11.2

 

Qualify, maintain and calibrate equipment and utility services associated with
Manufacturing in accordance with CGMPs, Applicable Laws and SOPs.

 

 

 

X

11.3

 

If applicable, adequately control any equipment dedicated to the Manufacturing
of API to prevent its use for other substances or drug products.

 

 

 

X

11.4

 

To avoid cross-contamination, declare in Exhibit G the Manufacture of hazardous
API at the Facility.

 

 

 

X

11.5

 

Analytically verify the cleaning processes (as applicable) to be carried out on
API contact surfaces between batches of API. Use a MACO calculation or
applicable Supplier SOP to determine the appropriate carryover limit.

 

 

 

X

11.6

 

Maintain written SOP’s detailing the cleaning processes for equipment utilized
for Manufacture, transfer or holding of the API and how those cleaning processes
will be verified.

 

 

 

X

11.7

 

Provide toxicological information to be used in the development of a cleaning
program, as needed or as new information becomes available.

 

X

 

 

11.8

 

Supplier and Purchaser will approve the list of samples (sampling plan) to be
removed from each API batch.

 

X

 

X

 

 

 

 

 

 

 

12.0

 

Validation/Qualification

 

 

 

 

12.1

 

Review process validation protocols/reports and provide input and approval prior
to their execution/completion within ten (10) Business Days or as mutually
agreed to, to maintain established production timelines.

 

X

 

 

12.2

 

Approve validated analytical methods and method transfers protocols/reports
specific to the Manufacturing of API and incoming API Starting Material.

 

X

 

 

12.3

 

Document and execute appropriate quality system programs to assure that the API
process continues to operate in a validated manner and that re-validation is
performed as required by CGMPs, Applicable Laws and Regulatory Authority
requirements (as applicable to commercial API).

 

X

 

X

 

 

 

 

 

 

 

13.0

 

Laboratory Controls

 

 

 

 

13.1

 

Ensure that all Materials are tested and released in accordance with Supplier
Specifications, Test Methods, Monographs, SOPs and CGMPs.

 

 

 

X

13.2

 

Notify Purchaser’s Quality Unit of confirmed Out of Specification (OOS) results
within two (2) Business Days related to the testing of the API. Purchaser will
be notified prior to the release decision of any impacted lots/batches of API.
Provide a copy of completed OOS test result Investigations with the Batch
Documentation.

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

13.3

 

Notify Purchaser’s Quality Unit of confirmed Out of Trend (OOT) results within
two (2) Business Days.

 

 

 

X

13.4

 

Use qualified/validated analytical methodology for the release and stability
testing of Materials (as appropriate) and API according to Supplier Quality
Systems.

 

 

 

X

13.5

 

For analytical methodology supplied by Purchaser, Supplier will transfer
according to Supplier’s procedures, and may evaluate the appropriateness of the
methodology to ensure compliance with CGMPs and Supplier SOPs.

 

 

 

X

13.6

 

Notify Supplier of any confirmed test result of API that fails to meet the
Specifications for testing performed by Purchaser five (5) Business Days of
Purchaser’s discovery of the failure.

 

X

 

 

13.7

 

Perform at least one identification test on Materials (provided the Materials
are not of a hazardous nature, or provided sampling is not expected to be
detrimental to the integrity of the material, in which case they may be accepted
on a Certificate of Analysis basis).

 

 

 

X

13.8

 

Maintain SOPs for instrument qualification, operation and maintenance in
accordance with CGMPs.

 

 

 

X

13.9

 

According to preapproved criteria, manage, store, and certify/recertify the
primary reference standards for DCA and DCA Intermediates. Contact Purchaser at
least one (1) month prior to a reference standard requiring recertification.

 

 

 

 

 

 

 

 

 

 

 

14.0

 

Stability

 

 

 

 

14.1

 

Notify Purchaser’s Quality Unit of confirmed stability OOS results within two
(2) Business Days related to the stability of the API and process intermediates.

 

 

 

X

14.2

 

Notify Purchaser’s Quality Unit of confirmed stability OOT results within two
(2) Business Days related to the stability of the API and process intermediates.

 

 

 

X

14.3

 

Establish Stability protocols and provide revision control

 

 

 

X

14.4

 

Approve Stability Protocols and final reports

 

X

 

X

14.5

 

Notify Purchaser’s Quality Unit of Deviations to the stability protocol within
two (2) Business Days related to the stability of the API and process
intermediates.

 

 

 

X

14.6

 

Perform stability testing and provide stability reports for API and process
intermediates within stated timeframes in accordance with ICH guidelines and a
Purchaser approved stability protocol.

 

 

 

X

14.7

 

Maintain stability study samples in monitored, qualified chambers and in the
sample type of packaging as is used for the API.

 

 

 

X

14.8

 

Notify Purchaser of any stability chamber failures that could impact API or
process intermediates stability studies.

 

 

 

X

14.9

 

Purchaser to assign the API retest period with the support of Supplier data.

 

X

 

X

 

 

 

 

 

 

 

15.0

 

Materials Management and Purchasing Control

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

15.1

 

Establish Specifications and Monographs and provide revision control of
Specifications and Monographs for all Materials.

 

 

 

X

15.2

 

Procure, store, sample, test, and release each delivery of Materials.

 

 

 

X

15.3

 

Maintain a program compliant with CGMPs to evaluate/qualify and
reevaluate/requalify suppliers of Materials used in Manufacturing.

 

 

 

X

15.4

 

Packaging materials that come into direct contact with the API need to have a
certificate of safety (i.e. food grade) from its manufacturer, complying with US
and EU requirements.

 

 

 

X

15.5

 

Supplier and Purchaser will maintain a Supplier Quality System to ensure that
processes are in place to identify changes to supplier sourced materials that
have the potential to affect product quality.

 

X

 

X

15.6

 

Provide annual TSE/BSE-free certification for API per the requirements as
defined by FDA and other Regulatory Authorities.

 

X

 

X

15.7

 

Provide annual certification of Melamine-free Materials used in API.

 

X

 

X

15.8

 

Provide DCA-129 from a Supplier-qualified Manufacturer (per Exhibit E) with
Manufacturer’s Certificate of Analysis, TSE/BSE and Melamine-free certification.

 

X

 

 

15.9

 

Sample, test and disposition incoming DCA-129 within thirty (30) Business Days
of receipt.

 

 

 

X

 

 

 

 

 

 

 

16.0

 

Labeling, Packaging, Storage and Shipping

 

 

 

 

16.1

 

Maintain procedures to store API in clean, sealed, undamaged containers free
from extraneous matter and per Specification until API is shipped from the
Facility.

 

 

 

X

16.2

 

Each specific container shipped must be minimally identified with the following
information:

· API Name

· Quantity (gross weight, tare weight and net weight)

· Supplier’s Batch Number

· Item number

· Any Special Storage Conditions

· Site of Manufacture

· “Clinical”, “Commercial” or “Not for Human Use”, or other appropriate
designation

 

 

 

X

16.3

 

Package and store API per Specification (Exhibit A) requirements with a
tamper-evident closure.

 

 

 

X

16.4

 

Maintain distribution records covering date shipped, quantity shipped, number of
containers, shipment destination and batch number.

 

 

 

X

16.5

 

Provide a copy of all API repack records, direct shipment records and sampling
records within five (5) Business Days of completion.

 

 

 

X

 

 

 

 

 

 

 

17.0

 

Retention of Reserve/Retain Samples

 

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

17.1

 

Store identified reserve samples of each API batch and process intermediates for
ten (10) years after date of Manufacture per conditions defined in the API
Specification Exhibit A. Store the reserve sample in the same packaging
system/configuration and temperature in which the API is stored. Retain
sufficient quantities to conduct at least two full Specification analyses and
document withdrawals from inventory.

 

 

 

X

17.2

 

Provide retain samples of API and process intermediates to Purchaser, if
requested.

 

 

 

X

17.3

 

If within 10 years of the date of manufacturing, notify of intent to destroy
reserve samples of API at least thirty (30) days before planned destruction.

 

 

 

X

 

 

 

 

 

 

 

18.0

 

Reprocess

 

 

 

 

18.1

 

If reprocessing is required outside the Master Batch Record, a Deviation should
be generated and processed per Section 7.0 of the Quality Agreement.

 

 

 

X

 

 

 

 

 

 

 

19.0

 

Rework

 

 

 

 

19.1

 

Notify, request and receive approval for reworking API before performing rework.

 

 

 

X

 

 

 

 

 

 

 

20.0

 

Batch Disposition

 

 

 

 

20.1

 

Release to Purchaser only those lots of API that: (i) meet all Specifications;
and (ii) have been released by Supplier’s Quality Unit (unless otherwise
mutually agreed to in writing between all parties). Ensure all deviations
associated with the batch are closed (with product impact determined), all
Materials used during the process are released/approved and used within
expiry/retest date and all changes controls are appropriately closed or
justified to allow release.

 

 

 

X

20.2

 

Determine the final disposition and/or destruction of any rejected or returned
API.

 

X

 

 

20.3

 

Purchaser will provide Supplier with a written disposition status for the API
batch or request an investigation of the API batch within forty-five (45) days
of receipt of the API batch documentation.

 

X

 

 

 

 

 

 

 

 

 

21.0

 

Batch Documentation, Certificates of Analysis and Certificate of Compliance

 

 

 

 

21.1

 

Provide copies of the following documentation with each batch:

· Batch Documentation as defined in Definition 1.6 of this Quality Agreement

· Batch tree report/lot history record for the batch

· Certificate of Analysis (COA)

· Certificate of Compliance (or statement on the COA) shall state that:

·      This batch of API has been manufactured in compliance with the applicable
API CGMP requirements.

· TSE/BSE Certification

· Melamine Certification

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

 

 

· Documentation for all samples taken from the API batch during processing or
for release testing

· Documentation that shows the traceability between the incoming DCA-129
manufacturer’s lot number used in the API and the DCA-129 lot number assigned by
the Supplier

 

 

 

 

21.2

 

The COA template and a draft of the first COA to be issued by Supplier shall be
reviewed by and approved by the Purchaser. The COA will include:

· Name and Specification of the API

· Item Number

· Batch/lot number and batch quantity

· Date of manufacture and the date of release. Each test performed in accordance
with the approved specifications, including the acceptance limits

· Test results obtained. All numerical test results shall be reported in
accordance with the Specifications

· Name, address and telephone number of the site of Manufacture.

· A designation for use (i.e., For Clinical Use, For Commercial Use or Not for
Human Use).

· Provide an expiry or retest date on the COA, when applicable

 

X

 

X

21.3

 

The COA shall be dated and signed by authorized personnel of the Quality
Unit(s).

 

 

 

X

 

 

 

 

 

 

 

22.0

 

Inventory

 

 

 

 

22.1

 

Provide API inventory track/trace reports upon request. Reports to show
traceability of DCA-129 and API. Inventory should accurately show sample
removals and where used and/or shipped. For major Investigations, urgent
complaints, Field Alerts and Recalls, the report should be provided within one
(1) Business Day of request.

 

 

 

X

22.2

 

Provide periodic API and DCA-129 inventory reports to Purchaser. Report details
to be mutually agreed upon.

 

 

 

X

22.3

 

Maintain an inventory lot history record (electronic or paper) of each batch
that is secure, accurate and readily retrievable. Record shall minimally include
history of lot status changes, date of action and accountability of all lot
quantities used, removed (e.g., sampling or due to damage) or shipped.

 

 

 

X

 

 

 

 

 

 

 

23.0

 

Returned Goods

 

 

 

 

23.1

 

Detail the location of the returned goods facility and the track/trace mechanism
that shall be used.

 

 

 

X

23.2

 

Separate returned goods using inventory system and /or physical segregation.
Inventory system must show API’s return status as “HOLD” or equivalent status
(which means that it cannot be shipped or released without the Supplier’s
Quality Unit changing the status) and/or not allow for re-shipment of any
defective, damaged or expired API.

 

 

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

23.3

 

Purchaser to provide disposition decision for returned API in a timely manner.
Purchaser and Supplier will work together to determine a mutually acceptable
resolution.

 

X

 

X

23.4

 

Supplier shall destroy returned API after Purchaser’s authorization for
destruction is received.

 

 

 

X

 

 

 

 

 

 

 

24.0

 

Complaints and Adverse Events

 

 

 

 

24.1

 

Manage overall product complaint and adverse event programs.

 

X

 

 

24.2

 

Assist in resolving Investigations for requested complaints or adverse events,
including evaluations/assessments that may include, but not limited to, the
review or inspection of retained samples, Batch Production Records and/or
testing records. Provide a written evaluation/assessment within ten
(10) Business Days of request.

 

 

 

X

 

 

 

 

 

 

 

25.0

 

Recalls and Field Alerts

 

 

 

 

25.1

 

Determine if/when to submit a Field Alert Report, recall or take any action to
withdraw product and be responsible for all related activities and
communications with the action.

 

X

 

 

25.2

 

In the event of any Field Alert Report, recall or market withdrawal, coordinate
with Purchaser on an expedited timeline in connection with such Field Alert
Report, recall or withdrawal Investigation (as applicable).

 

 

 

X

25.3

 

Notify as soon as reasonably possible, but no later than one (1) business day,
of any information of which it is aware related to the manufacturing which may
affect the purity, potency, safety or the continued marketing of the API (as
applicable).

 

 

 

X

25.4

 

Inform Supplier of a decision that any Finished Drug Product containing the API
supplied to Purchaser by Supplier under this Quality Agreement will be recalled
due to a potential issue with the API within one (1) Business Day of the
decision to recall.

 

X

 

 

 

 

 

 

 

 

 

26.0

 

Annual Product Review /Quality Management Review/Product Quality Review

 

 

 

 

26.1

 

As applicable, conduct an Annual Product Review (APR) per Supplier’s SOPs (to
include the requirements of ICH Q7 Product Quality Review) and as mutually
agreed for the validated manufacturing of API to determine if manufacturing
controls are within expected ranges or if the data indicate any significant
change or trend.

 

 

 

X

26.2

 

As applicable, provide information related to the manufacture of API reasonably
required to meet Purchaser’s Quality Management Reviews, Annual Product Review
and annual reporting requirements (per 21 CFR 314.81) for API. Format of data
and timelines to be mutually agreed upon, but will not be unreasonably delayed.

 

X

 

X

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

RESPONSIBILITY AREA

 

Purchaser

 

Supplier

 

 

 

 

X = Responsibility

26.3

 

Provide results of Review(s) (in 26.2) as related to API for confirmation of
compliant systems and processes, and/or to identify potential corrective or
preventive actions.

 

X

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

27.0

 

Dispute Resolution

 

 

 

 

27.1

 

Attempt to amicably resolve any dispute arising out of or relating to this QA by
escalating such disputes to senior executives within the Quality organizations
of both parties. If unsuccessful, parties will revert to dispute resolution
contained in the Commercial Development and Supply Agreement (CDSA).

 

X

 

X

27.2

 

In the event of any conflict between the terms of this Quality Agreement and the
CDSA, the CDSA shall take precedence except with respect to Quality related
responsibilities.

 

X

 

X

 

Approvals

 

Kythera Biopharmaceuticals, Inc.

 

Cambridge Major Laboratories, Inc.

 

 

 

 

 

Position:

Assoc. Dir. Drug Substance Manufacturing

 

Position:

N/A

Name:

Steven Pfeiffer

 

Name:

 

Signature:

/s/ Steven Pfeiffer

 

Signature:

 

Date:

March 8, 2013

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Position:

Sr. Manager Quality Assurance

 

Position:

Director of QA/Regulatory Compliance

Name:

Sabrina Stephan

 

Name:

Bob Beffa

Signature:

/s/ Sabrina Stephan

 

Signature*:

/s/ Bob Beffa

Date:

March 5, 2013

 

Date:

March 4, 2013

 

--------------------------------------------------------------------------------

 

 

 

 

*Indicates the requirements of this agreement are, or will be, incorporated into
the Supplier’s systems/programs/documentation per an agreed timeline.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

1.                                      Quality Agreement Contact Information

Each party shall immediately inform the other in writing of any changes in these
contacts.

 

KYTHERA

 

Area of Responsibility

 

Name

 

Contact Details

Quality Assurance (QA)

Primary Contact

 

[***]

Sr. Mgr. Quality Assurance

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

 

 

 

 

Quality Assurance (QA)

Secondary Contact

 

[***]

Sr. Dir. of Quality Assurance

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

 

 

 

 

Manufacturing

Program Director

 

[***]

Assoc. Dir. Drug Substance Mfg.

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

 

 

 

 

Analytical/QC

 

[***]

Sr. Dir. of Analytical & QC

 

T Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

 

 

 

 

Stability

 

[***]

Sr. Mgr. Analytical & QC

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

Cambridge Major Laboratories, Inc.

 

Area of Responsibility

 

Name

 

Contact Details

Transfer of Quality Agreement Requirements to systems and documentation

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

Quality Assurance (QA)

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

Project Management

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Manufacturing

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

Analytical/QC

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

Stability

 

[***]

 

 

Telephone: [***]

Mobile: [***]

FAX: [***]

Email: [***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

1.                                      Approved Subcontractors

 

Service provided

 

Name and address

 

Approved by

Optical rotation

Residue on Ignition

Heavy Metals

 

 

[***]

[***]

[***]

 

Or

 

[***]

[***]

[***]

 

Cambridge Major Laboratories, Inc.

 

 

 

Microbial and Endotoxin

 

 

 

[***]

[***]

[***]

 

Cambridge Major Laboratories, Inc.

 

 

2.                                      Critical Raw Materials and Suppliers

 

Material name

 

Name and address

 

Approved & Purchased by

DCA-129

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

Facility:

[***]

 

Kythera Biopharmaceuticals, Inc.

 

Approvals

 

Kythera

 

 

Cambridge Major Laboratories

 

 

 

 

 

Position:

Assoc. Dir. Drug Substance Mfg.

 

Position:

Director of QA/Regulatory Compliance

Name:

Steven Pfeiffer

 

Name:

Bob Beffa

Signature:

/s/ Steven Pfeiffer

 

Signature:

/s/ Bob Beffa

Date:

March 8, 2013

 

Date:

March 4, 2013

 

 

 

 

 

Position:

Sr. Manager Quality Assurance

 

Position:

N/A

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Name:

Sabrina Stephan

 

Name:

 

Signature:

/s/ Sabrina Stephan

 

Signature:

 

Date:

March 5, 2013

 

Date:

 

 

Exhibit F

Major Changes & Documents Requiring Purchaser’s Approval

 

1.              General Type of Major Changes Requiring Prior Notice and
Approval

 

·                  Changes that may impact the API identity, quality and /or
purity, or that of the downstream Drug Product.

·                  Changes that impact an API regulatory filing.

·                  Changes that may impact the validated state of the API
processes, methods or equipment used to manufacture the API.

 

2.              Examples of MAJOR Changes

 

A. New Product/Process

 

1.              Any process change that differs significantly from the process
description in a pending or approved registration.

2.              Rework or re-packaging using methodologies that differ from the
approved process description and/or in a pending or approved registration.

 

B. Unit Operations

 

1.              Changes to the type of major manufacturing equipment used
(kettles, reactors, filters, dryers, etc.) in validated processing steps.

2.              Changes in sequence of major processing steps.

3.              Changes to the in-process controls in validated processing steps

 

C. Scale

 

1.              An increase or decrease in production scale using different
equipment or a change outside the validated batch size ranges with the existing
equipment.

 

D.            Site, Location, or Source of Supply

 

1.              Relocation of one or more steps of a process to a different
plant/building.

 

E.            Critical Materials

1.              Change of supplier or known significant change to supplier’s
manufacturing process [for Critical Materials (as defined by CML procedures) or
a raw material that has been determined not to be

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

interchangeable from supplier to supplier (as agreed with customer) for use in
commercial API manufacture].

 

F.             Packaging and Labeling

1.              Changes to packaging components, materials, or packaging
designs.

2.              Changes to API labeling

 

G. Special Transportation and/or Special Storage Conditions

 

1.              Modifications to special storage criteria (e.g. temperature,
humidity, light).

 

H.           Material Specifications and Analytical Methods/Monographs

 

1.              Change in specifications for API or intermediate.

2.              Analytical test methodology for API (other than
corrections/editorial updates).

 

I.                Analytical Laboratory Testing

 

1.              Change in a Contract Analytical Testing Laboratory used for
Specification or stability testing.

2.              Change to begin using Contract Analytical Testing Laboratory for
Specification or stability testing when the testing was previously performed
in-house.

 

3.              Documents Requiring Supplier and Purchaser Review and Approval

 

A.            Master Batch Records

B.            Executed Batch Records

C.            Intermediate & Product Specifications, Monographs and analytical
methods

D.            Starting material and product specific analytical method
validation/qualification protocols and reports

E.             Method validation, Method transfer, and stability protocols and
reports

F.              Process Characterization, Process Validation & Process
Monitoring protocols/reports

G.            API impacting deviation

H.           Templates for shipping and packaging labels

I.                Specifications for:  primary containers, primary container or
shipping labeling and packaging

J.                Regulatory audit response specific to Purchaser API

K.           Major changes listed above in the Exhibit.

L.             Changes in Critical Suppliers as mutually determined by Purchaser
and Supplier

M.         API batch sampling plans

 

Approvals

 

Kythera

 

Cambridge Major Laboratories

 

 

 

 

 

Position:

Assoc. Dir. Drug Substance Mfg.

 

Position:

Director of QA/Regulatory Compliance

Name:

Steven Pfeiffer

 

Name:

Bob Beffa

Signature:

/s/ Steven Pfeiffer

 

Signature:

/s/ Bob Beffa

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Date:

March 8, 2013

 

Date:

March 4, 2013

 

 

 

 

 

 

 

 

 

 

Position:

Sr. Manager Quality Assurance

 

Position:

N/A

Name:

Sabrina Stephan

 

Name:

 

Signature:

/s/ Sabrina Stephan

 

Signature:

 

Date:

March 5, 2013

 

Date:

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

Declaration Concerning the Manufacture of Hazardous Products

(Check all that apply)

 

o                                   Supplier declares that no risk of a serious
medical hazard due to cross contamination of contractual API with any of the
materials mentioned below and as defined in EC Guide to GMP No. 3.6, 5.18 and
5.19 exists due to the fact, that those materials are not handled at the site.

 

o                                   Supplier declares that API (ß-lactam free
products) will not be handled in facilities / equipment in which ß-lactam
products (e.g. penicillins, cephalosporins, carbapenems, etc.) are handled.

 

o                                   Supplier declares that one or more of the
following materials (as defined in EC Guide to GMP No. 3.6, 5.18 and 5.19) are
handled at the involved site.

o                                     highly sensitizing materials such as
ß-lactam products (penicillins, cephalosporins),

o                                     biological preparations (e.g. from live
micro-organisms)

o                                     antibiotics

o                                     hormones

o                                     cytotoxics

o                                     highly active drugs

o                                     potentially harmful non-medicinal products

 

o                                   Supplier declares that the Manufacturing of
API is not affected by the manufacturing of above mentioned materials (e.g. by
material flow, personnel flow, rooms, equipment, environmental systems such as
ventilation system, water system).

 

o                                   Supplier declares that risk of a serious
medical hazard due to cross contamination of contractual API by the above
mentioned materials handled at the involved facilities is minimized.

 

o                                   Supplier will monitor residues using a
validated analytical cleaning method if antibiotics, biological preparations,
hormones, cytotoxic and/or highly active drugs are manufactured at the same
site.

 

o                                   On request Supplier will provide information
on the concept of cleaning validation including a list of products types
(divided into the above mentioned categories: antibiotics, biological
preparations, hormones, cytotoxic and/or highly active drugs).

 

For certain allergenic ingredients, penicillins, cephalosporins or potent
steroids and cytotoxics, the limit should be below the limit of detection by
best available analytical method (PIC/S PI 006 in its current version (Chapter
7: Cleaning Validation). In practice this may mean that dedicated plants are
used for these products.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXHIBIT G Approvals

 

Kythera

 

 

Cambridge Major Laboratories

 

 

 

 

 

Position:

Assoc. Dir. Drug Substance Mfg.

 

Position:

Director of QA/Regulatory Compliance

Name:

Steven Pfeiffer

 

Name:

Bob Beffa

Signature:

/s/ Steven Pfeiffer

 

Signature:

/s/ Bob Beffa

Date:

March 8, 2013

 

Date:

March 4, 2013

 

 

 

 

 

 

 

 

 

 

Position:

Sr. Manager Quality Assurance

 

Position:

N/A

Name:

Sabrina Stephan

 

Name:

 

Signature:

/s/ Sabrina Stephan

 

Signature:

 

Date:

March 5, 2013

 

Date:

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit H: Development Project

 

1) Demonstration batch: Supplier [***] and is in the [***] of [***] the [***].

 

2) [***]: Supplier has [***] and is in the [***] of [***] the [***].

 

3) [***]:

Supplier will [***] following the completion of the [***]. Purchaser and
Supplier will agree on the [***] prior to initiation. Supplier will [***] for
the [***] to support the [***].[***] will be performed via protocol at each
appropriate isolation step of the processing.  This will ensure that the [***]
will be suitable for performing [***] and ensure [***] of the product.  The
[***] will be performed [***] with the [***].  At the conclusion of the [***], a
final report will be generated by Supplier.

 

Assumptions:

·                  Allot [***] of [***] resource and [***] of [***] for each lot
of [***]

·                  Allot [***] of [***] for [***] and [***]

·                  Allot [***] of [***] for [***] and [***]

·                  The timing and resource assume [***] will be made to the
[***] as provided by [***]

·                  Raw materials/waste/outside testing: [***]

·                  Target Timing: [***]

 

Activities

 

Quantity

 

Service Value

 

Invoice Amount

 

Invoice Milestone

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

 

 

 

[***]

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

[***]

[***]

 

[***]

 

[***]

[***]

 

 

 

 

 

[***]

 

 

 

Deliverables:

·                  Provide approximately [***] with [***] from [***]

·                  Provide [***] of [***] under [***] with [***] along with
[***]

·                  Provide [***] along with [***] and [***]

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Terms:

·                  Invoice per [***] as outlined in the Pricing and Invoice
schedule above

·                  Should Purchaser [***] of [***] or [***] on [***], it is
understood that the API [***] by [***] while being [***] in [***].

·                  Should Supplier [***] to [***] the [***] of [***] before the
[***] are reached, Purchaser [***] is to have [***] to achieve the [***] at
[***] to [***] for [***], if required.

·                  Timing is from [***].

·                  Payments due net [***] from invoice

·                  Late payments will be assessed a [***] late payment fee.

·                  All taxes or assessments related to the sale of products or
delivery of services are the responsibility of Purchaser.

 

[***]

 

[***]

 

Scope Changes:

All changes from this scope of work will be documented by Supplier and approved
by Purchaser prior to commencement of any such additional work.

 

Conflict:

For the purpose of this Exhibit H only, in the event of conflict between the
terms and conditions of this Exhibit H and the Agreement, this Exhibit H
controls.  For the purpose of clarity, in the event of conflict between the
terms and conditions of the Agreement and any of the other Exhibits, the
Agreement controls.

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------